 
 

   

Exhibit 10.18
Execution Copy






SECOND AMENDED AND RESTATED TRUST AGREEMENT
 


 
among
 


 


BIMINI MORTGAGE MANAGEMENT, INC.,
 
as Depositor
 


 


 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
 
as Property Trustee
 


 


 


 


 
CHASE BANK USA, NATIONAL ASSOCIATION,
 
as Delaware Trustee
 


 
and
 


 


 
THE ADMINISTRATIVE TRUSTEES NAMED HEREIN
 
as Administrative Trustees
 


 
________________
 


 


 
Dated as of September 26, 2005
 


 
________________
 


 
BIMINI CAPITAL TRUST I

5093318 04310929
   



 
 

--------------------------------------------------------------------------------

 
CONTENTS
 
Clause                                                                                                                                 Page
 



ARTICLE I.
Defined Terms 
1

 
 
Section 1.1.
Definitions 
1

 
ARTICLE II.
 The Trust
 11

 
 
Section 2.1.
Name 
11

 
 
Section 2.2.
Office of the Delaware Trustee; Principal Place of Business 
11

 
 
Section 2.3.
Initial Contribution of Trust Property; Fees, Costs and Expenses 
11

 
 
Section 2.4.
Purposes of Trust 
11

 
 
Section 2.5.
Authorization to Enter into Certain Transactions
12

 
 
Section 2.6.
Assets of Trust 
14

 
 
Section 2.7.
Title to Trust Property 
14

 
ARTICLE III.
 Payment Account;  Paying Agents
15

 
 
Section 3.1.
Payment Account 
15

 
 
Section 3.2.
Appointment of Paying Agents 
15

 
  ARTICLE IV.
 Distributions; Redemption
16

 
 
Section 4.1.
Distributions 
16

 
 
Section 4.2.
Redemption 
17

 
 
Section 4.3.
Subordination of Common Securities 
19

 
 
Section 4.4.
Payment Procedures 
20

 
 
Section 4.5.
Withholding Tax 
20

 
 
Section 4.6.
Tax Returns and Other Reports 
21

 
 
Section 4.7.
Payment of Taxes, Duties, Etc. of the Trust 
21

 
 
Section 4.8.
Payments under Indenture or Pursuant to Direct Actions 
21

 
 
Section 4.9.
Exchanges 
21

 
 
 Section 4.10.  Calculation Agent
 22

 
 
 Section 4.11.  Certain Accounting Matters
 23

 
  ARTICLE V.
 Securities
 24

 
 
Section 5.1.
Initial Ownership 
24

 
 
Section 5.2.
Authorized Trust Securities 
24

 
 
Section 5.3.
Issuance of the Common Securities; Subscription and Purchase of Notes 
24

 
 
Section 5.4.
The Securities Certificates 
24

 
 
Section 5.5.
Rights of Holders 
25

 
 
Section 5.6.
Book-Entry Preferred Securities 
25

 
 
Section 5.7.
Registration of Transfer and Exchange of Preferred Securities Certificates 
27

 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 
CONTENTS
 
Clause                                                                                                                                 Page
 
 


                              
 
Section 5.8.
 
Section 5.9.
Mutilated, Destroyed, Lost or Stolen Securities Certificates
 
Persons Deemed Holders 
28
 
29

 
 
 Section 5.10.  Cancellation
29

 
 
 Section 5.11.  Ownership of Common Securities by Depositor
 30

 
 
 Section 5.12.  Restricted Legends
 30

 
 
 Section 5.13.  Form of Certificate of Authentication
 32

 
  ARTICLE VI.
 Meetings; Voting; Acts of Holders
 33

 
 
Section 6.1.
Notice of Meetings 
33

 
 
Section 6.2.
 Meetings of Holders of the Preferred Securities
 33

 
 
Section 6.3.
Voting Rights 
33

 
 
Section 6.4.
Proxies, Etc 
34

 
 
Section 6.5.
Holder Action by Written Consent 
34

 
 
Section 6.6.
Record Date for Voting and Other Purposes 
34

 
 
Section 6.7.
Acts of Holders 
34

 
 
Section 6.8.
Inspection of Records 
35

 
 
Section 6.9.
Limitations on Voting Rights 
35

 
 
 Section 6.10. Acceleration of Maturity; Rescission of Annulment; Waivers of
Past Defaults
 36

 
  ARTICLE VII.
 Representations and Warranties
 39

 
 
Section 7.1.
Representations and Warranties of the Property Trustee and the Delaware Trustee 
39

 
 
Section 7.2.
Representations and Warranties of Depositor 
40

 
  ARTICLE VIII.
 The Trustees
 41

 
 
Section 8.1.
Number of Trustees 
41

 
 
Section 8.2.
Property Trustee Required 
41

 
 
Section 8.3.
Delaware Trustee Required 
42

 
 
Section 8.4.
Appointment of Administrative Trustees 
42

 
 
Section 8.5.
Duties and Responsibilities of the Trustees 
42

 
 
Section 8.6.
Notices of Defaults and Extensions 
44

 
 
Section 8.7.
Certain Rights of Property Trustee 
44

 
 
Section 8.8.
Delegation of Power 
47

 
 
Section 8.9.
May Hold Securities 
47

 
 
 Section 8.10.  Compensation; Reimbursement; Indemnity 
 47

 
 
 Section 8.11.  Resignation and Removal; Appointment of Successor
48

 
 
 Section 8.12.  Acceptance of Appointment by Successor
 49

 
 
 Section 8.13.  Merger, Conversion, Consolidation or Succession to Business
50

 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 
CONTENTS
 
Clause                                                                                                                                 Page
 
 


 
 
 Section 8.14.  
 
 Section 8.15.
 Not Responsible for Recitals or Issuance of Securities
 
Property Trustee May File Proofs of Claim
50
 
50

 
 
 Section 8.16.  Reports to the Property Trustee
51

 
  ARTICLE IX.
 Termination, Liquidation and Merger
52

 
 
Section 9.1.
Dissolution Upon Expiration Date 
52

 
 
Section 9.2.
Early Termination 
52

 
 
Section 9.3.
Termination 
52

 
 
Section 9.4.
Liquidation 
52

 
 
Section 9.5.
Mergers, Consolidations, Amalgamations or Replacements of Trust 
54

 
  ARTICLE X.
 Miscellaneous Provisions
 55

 
 
 Section 10.1.  Limitation of Rights of Holders
55

 
 
 Section 10.2.  Agreed Tax Treatment of Trust and Trust Securities
 55

 
 
 Section 10.3.  Amendment
 56

 
 
 Section 10.4.  Separability
 57

 
 
 Section 10.5.  Governing Law
57

 
 
 Section 10.6.  Successors
 57

 
 
 Section 10.7.  Headings
 58

 
 
 Section 10.8.  Reports, Notices and Demands
 58

 
 
 Section 10.9. Agreement Not to Petition
58

 
 
 Section 10.10.  Counterparts
59

 
Exhibit A                      Certificate of Trust of Bimini Capital Trust I
Exhibit B                      Form of Common Securities Certificate
Exhibit C                      Form of Preferred Securities Certificate
Exhibit D                      Junior Subordinated Indenture
Exhibit E                      Form of Transferee Certificate to be Executed for
Transferees
Exhibit F                      Form of Officer’s Financial Certificate of the
Depositor


Schedule A                                Calculation of LIBOR



5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

This Second Amended and Restated Trust Agreement, dated as of September 26, 2005
(as amended and restated, the “Trust Agreement”), among (i) Bimini Mortgage
Management, Inc., a Maryland corporation (including any successors or permitted
assigns, the “Depositor”), (ii) JPMorgan Chase Bank, National Association, a
national banking association, as property trustee (in such capacity, the
“Property Trustee”), (iii) Chase Bank USA, National Association, a national
banking association, as Delaware trustee (in such capacity, the “Delaware
Trustee”), (iv) Jeffrey J. Zimmer, an individual, Robert E. Cauley, an
individual, and Amber K. Luedke, an individual, each of whose address is c/o
Bimini Mortgage Management, Inc., 3305 Flamingo Drive, Vero Beach, FL 32963, as
administrative trustees (in such capacities, each an “Administrative Trustee”
and, collectively, the “Administrative Trustees” and, together with the Property
Trustee and the Delaware Trustee, the “Trustees”) and (v) the several Holders,
as hereinafter defined.
 
Witnesseth
 
Whereas, the Depositor and the Delaware Trustee have heretofore created a
Delaware statutory trust pursuant to the Delaware Statutory Trust Act by
entering into a Trust Agreement, dated as of May 16, 2005 (the “Original Trust
Agreement”), and by executing and filing with the Secretary of State of the
State of Delaware the Certificate of Trust, substantially in the form attached
as Exhibit A;
 
Whereas, the Depositor and the Trustees have previously amended and restated the
Original Trust Agreement to provide for, among other things, (i) the issuance of
the Common Securities by the Trust to the Depositor, (ii) the issuance and sale
of the Preferred Securities by the Trust pursuant to the Purchase Agreement and
(iii) the acquisition by the Trust from the Depositor of all of the right, title
and interest in and to the Notes; and
 
Whereas, the Depositor desires to execute, and has duly authorized the execution
and delivery of, this Trust Agreement to provide for two separate series of each
of the Trust’s Preferred Securities (“Series A Preferred Securities” and “Series
B Preferred Securities” and, collectively, the “Preferred Securities”) and the
Trust’s Common Securities (“Series A Common Securities” and “Series B Common
Securities” and, collectively, the “Common Securities”), the only difference
between each such Series A Trust Securities and Series B Trust Securities being
the difference in certain dates related to each such Series A Trust Securities
or Series B Trust Securities, including, but not limited to, the Interest
Payment Dates, the Expiration Date, the Fixed Rate Period and the Stated
Maturity dates.
 
Now, Therefore, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, for the benefit of the
other parties and for the benefit of the Holders, hereby amends and restates the
Original Trust Agreement in its entirety and agrees as follows:
 

5093318 04310929
   



 
 

--------------------------------------------------------------------------------

 

ARTICLE I.
 


 
Defined Terms
 
SECTION 1.1.                                Definitions.
 
For all purposes of this Trust Agreement, except as otherwise expressly provided
or unless the context otherwise requires:
 
(a)           the terms defined in this Article I have the meanings assigned to
them in this Article I;
 
(b)           the words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”;
 
(c)           all accounting terms used but not defined herein have the meanings
assigned to them in accordance with United States generally accepted accounting
principles;
 
(d)           unless the context otherwise requires, any reference to an
“Article”, a “Section”, a “Schedule” or an “Exhibit” refers to an Article, a
Section, a Schedule or an Exhibit, as the case may be, of or to this Trust
Agreement;
 
(e)           the words “hereby”, “herein”, “hereof” and “hereunder” and other
words of similar import refer to this Trust Agreement as a whole and not to any
particular Article, Section or other subdivision;
 
(f)           a reference to the singular includes the plural and vice versa;
and
 
(g)           the masculine, feminine or neuter genders used herein shall
include the masculine, feminine and neuter genders.
 
“Act” has the meaning specified in Section 6.7.
 
“Additional Interest” has the meaning specified in Section 1.1 of the Indenture.
 
“Additional Interest Amount” means, with respect to Trust Securities of a given
Liquidation Amount and/or a given period, the amount of Additional Interest paid
by the Depositor on a Like Amount of Notes for such period.
 
“Additional Taxes” has the meaning specified in Section 1.1 of the Indenture.
 
“Additional Tax Sums” has the meaning specified in Section 10.5 of the
Indenture.
 
“Administrative Trustee” means each of the Persons identified as an
“Administrative Trustee” in the preamble to this Trust Agreement, solely in each
such Person’s capacity as Administrative Trustee of the Trust and not in such
Person’s individual capacity, or any successor Administrative Trustee appointed
as herein provided.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Book-Entry Preferred Security, the rules and procedures
of the Depositary for such Book-Entry Preferred Security, in each case to the
extent applicable to such transaction and as in effect from time to time.
 
“Bankruptcy Event” means, with respect to any Person:
 
(a)  the entry of a decree or order by a court having jurisdiction in the
premises (i) judging such Person a bankrupt or insolvent, (ii) approving as
properly filed a petition seeking reorganization, arrangement, adjudication or
composition of or in respect of such Person under any applicable Federal or
state bankruptcy, insolvency, reorganization or other similar law, (iii)
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of such Person or of any substantial part of its property
or (iv) ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive days; or
 
(b)  the institution by such Person of proceedings to be adjudicated a bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under any applicable Federal or
State bankruptcy, insolvency, reorganization or other similar law, or the
consent by it to the filing of any such petition or to the appointment of a
custodian, receiver, liquidator, assignee, trustee, sequestrator or similar
official of such Person or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due and
its willingness to be adjudicated a bankrupt or insolvent, or the taking of
corporate action by such Person in furtherance of any such action.
 
“Bankruptcy Laws” means all Federal and state bankruptcy, insolvency,
reorganization and other similar laws, including the United States Bankruptcy
Code.
 
“Book-Entry Preferred Security” means a Preferred Security, the ownership and
transfers of which shall be made through book entries by a Depositary.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

“Business Day” means a day other than (a) a Saturday or Sunday, (b) a day on
which banking institutions in the City of New York are authorized or required by
law or executive order to remain closed or (c) a day on which the Corporate
Trust Office is closed for business.
 
“Calculation Agent” has the meaning specified in Section 4.10.
 
“Closing Date” has the meaning specified in the Purchase Agreement.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act or, if at any time after the
execution of this Trust Agreement such Commission is not existing and performing
the duties assigned to it, then the body performing such duties at such time.
 
“Common Securities Certificate” means a certificate evidencing ownership of
Series A Common Securities or Series B Common Securities, as the case may be,
substantially in the form attached as Exhibit B.
 
“Common Security” means both the Series A Common Securities and the Series B
Common Securities, collectively; provided, however, that except as expressly
provided for in this Trust Agreement, the Series A Common Securities and Series
B Common Securities shall be pari passu in all respects.
 
“Corporate Trust Office” means the principal office of the Property Trustee at
which any particular time its corporate trust business shall be administered,
which office at the date of this Trust Agreement is located at 600 Travis, 50th
Floor, Houston, Texas 77002, Attention:  Worldwide Securities Services— Bimini
Capital Trust I.
 
“Definitive Preferred Securities Certificates” means Preferred Securities issued
in certificated, fully registered form that are not Global Preferred Securities.
 
“Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. Code § 3801 et seq., or any successor statute thereto, in each
case as amended from time to time.
 
“Delaware Trustee” means the Person identified as the “Delaware Trustee” in the
preamble to this Trust Agreement, solely in its capacity as Delaware Trustee of
the Trust and not in its individual capacity, or its successor in interest in
such capacity, or any successor Delaware Trustee appointed as herein provided.
 
“Depositary” means an organization registered as a clearing agency under the
Exchange Act that is designated as Depositary by the Depositor or any successor
thereto.  DTC will be the initial Depositary.
 
“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

“Depositor” has the meaning specified in the preamble to this Trust Agreement
and any successors and permitted assigns.
 
“Depositor Affiliate” has the meaning specified in Section 4.9.
 
“Distribution Date” means the Series A Distribution Date and the Series B
Distribution Date, as applicable.
 
“Distribution Period” means  with respect to any Distribution Date, the period
commencing on the immediately preceding Distribution Date  (or, in the case of
the Distribution Period relating to the first Distribution Date, commencing on
the Closing Date) and ending on the day immediately preceding such Distribution
Date; provided, that, with respect to Series B Securities, for the
Distribution Date in October 2005, the Distribution Period shall commence June
30, 2005.
 
“Distributions” means amounts payable in respect of the Trust Securities as
provided in Section 4.1.
 
“DTC” means The Depository Trust Company, a New York corporation, or any
successor thereto.
 
“Early Termination Event” has the meaning specified in Section 9.2.
 
“EDGAR” has the meaning specified in Section 4.11(c).
 
 “Event of Default” means any one of the following events (whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):
 
(a)  the occurrence of a Note Event of Default; or
 
(b)  default by the Trust in the payment of any Distribution when it becomes due
and payable, and continuation of such default for a period of thirty (30) days;
or
 
(c)  default by the Trust in the payment of any Redemption Price of any Trust
Security when it becomes due and payable; or
 
(d)  default in the performance, or breach, in any material respect of any
covenant or warranty of the Trustees in this Trust Agreement (other than those
specified in clause (b) or (c) above) and continuation of such default or breach
for a period of thirty (30) days after there has been given, by registered or
certified mail, to the Trustees and to the Depositor by the Holders of at least
twenty five percent (25%) in aggregate Liquidation Amount of the Outstanding
Preferred Securities a written notice specifying such
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

default or breach and requiring it to be remedied and stating that such notice
is a “Notice of Default” hereunder; or
 
(e)  the occurrence of a Bankruptcy Event with respect to the Property Trustee
if a successor Property Trustee has not been appointed within ninety (90) days
thereof.
 
“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute thereto, in each case as amended from time to time.
 
“Expiration Date” has the meaning specified in Section 9.1.
 
 “Fiscal Year” shall be the fiscal year of the Trust, which shall be the
calendar year, or such other period as is required by the Code.
 
“Fixed Rate Period” shall mean the period through the Interest Payment Date on,
in the case of Series A Trust Securities, March 30, 2010 and, in the case of
Series B Trust Securities, April 30, 2010.
 
 “Global Preferred Security” means a Preferred Securities Certificate evidencing
ownership of Book-Entry Preferred Securities.
 
“Holder” means a Person in whose name a Trust Security or Trust Securities are
registered in the Securities Register; any such Person shall be deemed to be a
beneficial owner within the meaning of the Delaware Statutory Trust Act.
 
“Indemnified Person” has the meaning specified in Section 8.10(c).
 
“Indenture” means the Amended and Restated Junior Subordinated Indenture
executed and delivered by the Depositor and the Note Trustee contemporaneously
with the execution and delivery of this Trust Agreement, for the benefit of the
holders of the Notes, a copy of which is attached hereto as Exhibit D, as
amended or supplemented from time to time.
 
“Interest Payment Date(s)” means the Series A Interest Payment Dates and the
Series B Interest Payment Dates, as applicable.
 
“Interest Payment Period” has the meaning specified in Section 1.1 of the
Indenture.
 
“Investment Company Act” means the Investment Company Act of 1940, or any
successor statute thereto, in each case as amended from time to time.
 
“Investment Company Event” has the meaning specified in Section 1.1 of the
Indenture.
 
“LIBOR” has the meaning specified in Schedule A.
 
“LIBOR Business Day” has the meaning specified in Schedule A.
 
“LIBOR Determination Date” has the meaning specified in Schedule A.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

“Lien” means any lien, pledge, charge, encumbrance, mortgage, deed of trust,
adverse ownership interest, hypothecation, assignment, security interest or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever.
 
“Like Amount” means (a) with respect to a redemption of any Trust Securities,
Trust Securities having a Liquidation Amount equal to the principal amount of
Notes to be contemporaneously redeemed or paid at maturity in accordance with
the Indenture, the proceeds of which will be used to pay the Redemption Price of
such Trust Securities, (b) with respect to a distribution of Notes to Holders of
Trust Securities in connection with a dissolution of the Trust, Notes having a
principal amount equal to the Liquidation Amount of the Trust Securities of the
Holder to whom such Notes are distributed and (c) with respect to any
distribution of Additional Interest Amounts to Holders of Trust Securities,
Notes having a principal amount equal to the Liquidation Amount of the Trust
Securities in respect of which such distribution is made.
 
“Liquidation Amount” means the stated amount of $1,000 per Trust Security.
 
“Liquidation Date” means the date on which assets are to be distributed to
Holders in accordance with Section 9.4(a) hereunder following dissolution of the
Trust.
 
“Liquidation Distribution” has the meaning specified in Section 9.4(d).
 
“Majority in Liquidation Amount” means either Series A Common Securities, Series
A Preferred Securities, Series B Common Securities or Series B Preferred
Securities, as the case may be, representing more than fifty percent (50%) of
the aggregate Liquidation Amount of all (or a specified group of) then
Outstanding Common or Preferred Securities, as the case may be.
 
“Note Event of Default” means any “Event of Default” specified in Section 5.1 of
the Indenture.
 
“Note Redemption Date” means, with respect to any Notes to be redeemed under the
Indenture, the date fixed for redemption of such Notes under the Indenture.
 
“Note Trustee” means the Person identified as the “Trustee” in the Indenture,
solely in its capacity as Trustee pursuant to the Indenture and not in its
individual capacity, or its successor in interest in such capacity, or any
successor Trustee appointed as provided in the Indenture.
 
“Notes” means both the Series A Notes and the Series B Notes, collectively;
provided, however, that except as expressly provided for in the Indenture, the
Series A Notes and the Series B Notes shall be pari passu in all respects.
 
“Officers’ Certificate” means a certificate signed by the Chief Executive
Officer, the President or an Executive Vice President, and by the Chief
Financial Officer, Treasurer or an Assistant Treasurer, of the Depositor, and
delivered to the Trustees. Any Officers’ Certificate delivered with respect to
compliance with a condition or covenant provided for in this Trust Agreement
(other than the certificate provided pursuant to Section 8.16 which is not an
Officers’ Certificate) shall include:
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(a)  a statement by each officer signing the Officers’ Certificate that such
officer has read the covenant or condition and the definitions relating thereto;
 
(b)  a brief statement of the nature and scope of the examination or
investigation undertaken by such officer in rendering the Officers’ Certificate;
 
(c)  a statement that such officer has made such examination or investigation
as, in such officer’s opinion, is necessary to enable such officer to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
 
(d)  a statement as to whether, in the opinion of such officer, such condition
or covenant has been complied with.
 
“Operative Documents” means the Purchase Agreement, the Indenture, the Trust
Agreement, the Notes and the Trust Securities.
 
“Opinion of Counsel” means a written opinion of counsel, who may be counsel for,
or an employee of, the Depositor or any Affiliate of the Depositor.
 
“Optional Note Redemption Price” means the Series A Optional Note Redemption
Price and/or the Series B Optional Note Redemption Price, as applicable.
 
 “Optional Redemption Price” means, for all Trust Securities, an amount equal to
one hundred percent (100%) of the Liquidation Amount of such Trust Security on
the Redemption Date, plus accumulated and unpaid Distributions to the Redemption
Date, plus the related amount of the premium, if any, and/or accrued interest,
including Additional Interest, if any, thereon paid by the Depositor upon the
concurrent redemption or payment at maturity of a Like Amount of Notes.
 
“Original Trust Agreement” has the meaning specified in the recitals to this
Trust Agreement.
 
“Outstanding”, when used with respect to any Trust Securities, means, as of the
date of determination, all Trust Securities theretofore executed and delivered
under this Trust Agreement, except:
 
(a)  Trust Securities theretofore canceled by the Property Trustee or delivered
to the Property Trustee for cancellation;
 
(b)  Trust Securities for which payment or redemption money in the necessary
amount has been theretofore deposited with the Property Trustee or any Paying
Agent in trust for the Holders of such Trust Securities; provided, that if such
Trust Securities are to be redeemed, notice of such redemption has been duly
given pursuant to this Trust Agreement; and
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(c)  Trust Securities that have been paid or in exchange for or in lieu of which
other Trust Securities have been executed and delivered pursuant to the
provisions of this Trust Agreement, unless proof satisfactory to the Property
Trustee is presented that any such Trust Securities are held by Holders in whose
hands such Trust Securities are valid, legal and binding obligations of the
Trust;
 
provided, that in determining whether the Holders of the requisite Liquidation
Amount of the Outstanding Preferred Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Preferred
Securities owned by the Depositor, any Trustee or any Affiliate of the Depositor
or of any Trustee shall be disregarded and deemed not to be Outstanding, except
that (i) in determining whether any Trustee shall be protected in relying upon
any such request, demand, authorization, direction, notice, consent or waiver,
only Preferred Securities that such Trustee knows to be so owned shall be so
disregarded and (ii) the foregoing shall not apply at any time when all of the
Outstanding Preferred Securities are owned by the Depositor, one or more of the
Trustees and/or any such Affiliate. Preferred Securities so owned that have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Administrative Trustees the pledgee’s right so to act
with respect to such Preferred Securities and that the pledgee is not the
Depositor, any Trustee or any Affiliate of the Depositor or of any Trustee.
 
“Owner” means each Person who is the beneficial owner of Book-Entry Preferred
Securities as reflected in the records of the Depositary or, if a Depositary
Participant is not the beneficial owner, then the beneficial owner as reflected
in the records of the Depositary Participant.
 
“Paying Agent” means any Person authorized by the Administrative Trustees to pay
Distributions or other amounts in respect of any Trust Securities on behalf of
the Trust.
 
“Payment Account” means a segregated non-interest-bearing corporate trust
account maintained by the Property Trustee for the benefit of the Holders in
which all amounts paid in respect of the Notes will be held and from which the
Property Trustee, through the Paying Agent, shall make payments to the Holders
in accordance with Sections 3.1, 4.1 and 4.2.
 
“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company, trust, unincorporated association or government, or any
agency or political subdivision thereof, or any other entity of whatever nature.
 
“Preferred Security” means both the Series A Preferred Securities and the Series
B Preferred Securities, collectively; provided, however, that except as
expressly provided for in this Trust Agreement, the Series A Preferred
Securities and Series B Preferred Securities shall be pari passu in all
respects.
 
“Preferred Securities Certificate” means a certificate evidencing ownership of
Preferred Securities, substantially in the form attached as Exhibit C.
 
“Property Trustee” means the Person identified as the “Property Trustee” in the
preamble to this Trust Agreement, solely in its capacity as Property Trustee of
the Trust and not
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

in its individual capacity, or its successor in interest in such capacity, or
any successor Property Trustee appointed as herein provided.
 
“Purchase Agreement” means the Purchase Agreement, dated as of May 17, 2005,
executed and delivered by the Trust, the Depositor, on the one hand, and TABERNA
Preferred Funding I, Ltd. and Merrill Lynch International, as purchasers, as
amended from time to time.
 
“QIB” means a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act of 1933, as amended.
 
“QP” means a “qualified purchaser” as defined in Section 2(a)(51) of the
Investment Company Act of 1940, as amended.
 
“QIB/QP” means a QIB that is also a QP.
 
 “Redemption Date” means, with respect to any Trust Security to be redeemed, the
date fixed for such redemption by or pursuant to this Trust Agreement;
provided, that each Note Redemption Date and the stated maturity (or any date of
principal repayment upon early maturity) of the Notes shall be a Redemption Date
for a Like Amount of Trust Securities.
 
“Redemption Price” means the Special Redemption Price or Optional Redemption
Price, as applicable.  If the Depositor has redeemed the Notes at the Special
Note Redemption Price, the Trust shall redeem the Trust Securities at the
Special Redemption Price.  If the Depositor has redeemed the Notes at the
Optional Note Redemption Price, the Trust shall redeem the Trust Securities at
the Optional Redemption Price.
 
“Reference Banks” has the meaning specified in Schedule A.
 
“Responsible Officer” means, with respect to the Property Trustee, the officer
in the Worldwide Securities Services department of the Property Trustee having
direct responsibility for the administration of this Trust Agreement.
 
“Securities Act” means the Securities Act of 1933, and any successor statute
thereto, in each case as amended from time to time.
 
“Securities Certificate” means any one of the Common Securities Certificates or
the Preferred Securities Certificates.
 
“Securities Register” and “Securities Registrar” have the respective meanings
specified in Section 5.7.
 
“Series A Common Security” has the meaning set forth in the third recital hereto
and, more specifically, means an undivided beneficial interest in the assets of
the Trust, having a Liquidation Amount of $1,000 and having the rights provided
therefor in this Trust Agreement.
 
 “Series B Common Security” has the meaning set forth in the third recital
hereto and, more specifically, means an undivided beneficial interest in the
assets of the Trust, having a Liquidation Amount of $1,000 and having the rights
provided therefor in this Trust Agreement.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

 “Series A Distribution Date” has the meaning specified in Section 4.1(a)(i)(A).
 
 “Series B Distribution Date” has the meaning specified in Section 4.1(a)(i)(B).
 
“Series A Interest Payment Date(s)” has the meaning specified in Section 1.1 of
the Indenture.
 
“Series B Interest Payment Date(s)” has the meaning specified in Section 1.1 of
the Indenture.
 
“Series A Notes” means the Depositor’s Floating Rate Junior Subordinated Series
A Notes issued pursuant to the Indenture.
 
“Series B Notes” means the Depositor’s Floating Rate Junior Subordinated Series
B Notes issued pursuant to the Indenture.
 
 “Series A Optional Note Redemption Price” means, with respect to any Series A
Note to be redeemed on any Redemption Date under the Indenture, an amount equal
to one hundred percent (100%) of the outstanding principal amount of such Series
A Note, together with accrued interest, including any Additional Interest (to
the extent legally enforceable), thereon through but not including the date
fixed as such Redemption Date.
 
 “Series B Optional Note Redemption Price” means, with respect to any Series B
Note to be redeemed on any Redemption Date under the Indenture, an amount equal
to one hundred percent (100%) of the outstanding principal amount of such Series
B Note, together with accrued interest, including any Additional Interest (to
the extent legally enforceable), thereon through but not including the date
fixed as such Redemption Date.
 
 “Series A Preferred Security” has the meaning set forth in the third recital
hereto and, more specifically, means an undivided beneficial interest in the
assets of the Trust, having a Liquidation Amount of $1,000 and having the rights
provided therefor in this Trust Agreement.
 
“Series B Preferred Security” has the meaning set forth in the third recital
hereto and, more specifically, means an undivided beneficial interest in the
assets of the Trust, having a Liquidation Amount of $1,000 and having the rights
provided therefor in this Trust Agreement.
 
“Series A Special Note Redemption Price” means, with respect to any Series A
Note to be redeemed on any Redemption Date under the Indenture, an amount equal
to one hundred seven and one half percent (107.5%) of the outstanding principal
amount of such Series A Note, together with accrued interest, including any
Additional Interest (to the extent legally enforceable), thereon through but not
including the date fixed as such Redemption Date.
 
“Series B Special Note Redemption Price” means, with respect to any Series B
Note to be redeemed on any Redemption Date under the Indenture, an amount equal
to one hundred seven and one half percent (107.5%) of the outstanding principal
amount of such Series B Note, together with accrued interest, including any
Additional Interest (to the extent legally enforceable), thereon through but not
including the date fixed as such Redemption Date.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

“Series A Trust Securities” means the Series A Common Securities and the Series
A Preferred Securities, collectively.
 
“Series B Trust Securities” means the Series B Common Securities and the Series
B Preferred Securities, collectively.
 
“Special Note Redemption Price” means the Series A Special Note Redemption Price
and/or the Series B Special Note Redemption Price, as applicable.
 
 “Special Redemption Price” means, for all Trust Securities, an amount equal to
one hundred seven and one half percent (107.5%) of the Liquidation Amount of
such Trust Security on the Redemption Date, plus accumulated and unpaid
Distributions to the Redemption Date, plus the related amount of the premium, if
any, and/or accrued interest, including Additional Interest, if any, thereon
paid by the Depositor upon the concurrent redemption or payment at maturity of a
Like Amount of Notes.
 
“Successor Securities” has the meaning specified in Section 9.5(a).
 
“Tax Event” has the meaning specified in Section 1.1 of the Indenture.
 
“Trust” means the Delaware statutory trust known as “Bimini Capital Trust I,”
which was created on May 16, 2005 under the Delaware Statutory Trust Act
pursuant to the Original Trust Agreement and the filing of the Certificate of
Trust, and continued pursuant to this Trust Agreement.
 
“Trust Agreement” means this Second Amended and Restated Trust Agreement, as the
same may be modified, amended or supplemented from time to time in accordance
with the applicable provisions hereof, including all Schedules and Exhibits.
 
“Trustees” means the Administrative Trustees, the Property Trustee and the
Delaware Trustee, each as defined in this Article I.
 
“Trust Property” means (a) the Notes, (b) any cash on deposit in, or owing to,
the Payment Account and (c) all proceeds and rights in respect of the foregoing
and any other property and assets for the time being held or deemed to be held
by the Property Trustee pursuant to the trusts of this Trust Agreement.
 
“Trust Security” means any one of the Common Securities or the Preferred
Securities.
 
“Trust Securities” means the Common Securities and the Preferred Securities,
collectively.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

ARTICLE II.
 


 
The Trust
 
SECTION 2.1.                                Name.
 
The trust continued hereby shall be known as “Bimini Capital Trust I”, as such
name may be modified from time to time by the Administrative Trustees following
written notice to the Holders of Trust Securities and the other Trustees, in
which name the Trustees may conduct the business of the Trust, make and execute
contracts and other instruments on behalf of the Trust and sue and be sued.
 
SECTION 2.2.                                Office of the Delaware Trustee;
Office of the Trust.
 
The address of the Delaware Trustee in the State of Delaware is Chase Bank USA,
National Association, 500 Stanton Christiana Road, Building 4 (3rd Floor),
Newark, DE 19713, Attention:  Worldwide Securities Services, or such other
address in the State of Delaware as the Delaware Trustee may designate by
written notice to the Holders, the Depositor, the Property Trustee and the
Administrative Trustees. The principal executive office of the Trust is 3305
Flamingo Drive, Vero Beach, FL 32963, Attention: Jeffrey J. Zimmer, as such
address may be changed from time to time by the Administrative Trustees
following written notice to the Holders and the other Trustees.
 
SECTION 2.3.                                Initial Contribution of Trust
Property; Fees, Costs and Expenses.
 
The Property Trustee acknowledges receipt from the Depositor in connection with
the Original Trust Agreement of the sum of ten dollars ($10), which constituted
the initial Trust Property. The Depositor shall pay all fees, costs and expenses
of the Trust (except with respect to the Trust Securities) as they arise or
shall, upon request of any Trustee, promptly reimburse such Trustee for any such
fees, costs and expenses paid by such Trustee. The Depositor shall make no claim
upon the Trust Property for the payment of such fees, costs or expenses.
 
SECTION 2.4.                                Purposes of Trust.
 
(a)           The exclusive purposes and functions of the Trust are to (i) issue
and sell Trust Securities and use the proceeds from such sale to acquire the
Notes and (ii)  engage in only those activities necessary or incidental thereto.
The Delaware Trustee, the Property Trustee and the Administrative Trustees are
trustees of the Trust, and have all the rights, powers and duties to the extent
set forth herein.  The Trustees hereby acknowledge that they are trustees of the
Trust.
 
(b)           So long as this Trust Agreement remains in effect, the Trust (or
the Trustees acting on behalf of the Trust) shall not undertake any business,
activities or transaction except as expressly provided herein or contemplated
hereby. In particular, the Trust (or the Trustees acting on behalf of the Trust)
shall not (i) acquire any investments or engage in any activities not authorized
by this Trust Agreement, (ii) sell, assign, transfer, exchange, mortgage,
pledge, set-off or otherwise dispose of any of the Trust Property or interests
therein, including to Holders, except as expressly provided herein, (iii) incur
any indebtedness for borrowed money or issue any other debt, (iv) take or
consent to any action that would result in the placement of a Lien on
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

any of the Trust Property, (v) take or consent to any action that would
reasonably be expected to cause the Trust to become taxable as a corporation or
classified as other than a grantor trust for United States federal income tax
purposes, (vi) take or consent to any action that would cause the Notes to be
treated as other than indebtedness of the Depositor for United States federal
income tax purposes or (vii) take or consent to any action that would cause the
Trust to be deemed to be an “investment company” required to be registered under
the Investment Company Act.
 
SECTION 2.5.                                Authorization to Enter into Certain
Transactions.
 
(a)           The Trustees shall conduct the affairs of the Trust in accordance
with and subject to the terms of this Trust Agreement. In accordance with the
following provisions (i) and (ii), the Trustees shall have the authority to
enter into all transactions and agreements determined by the Trustees to be
appropriate in exercising the authority, express or implied, otherwise granted
to the Trustees, under this Trust Agreement, and to perform all acts in
furtherance thereof, including the following:
 
(i)           As among the Trustees, each Administrative Trustee shall severally
have the power and authority to act on behalf of the Trust with respect to the
following matters:
 
(A)           the issuance and sale of the Trust Securities;
 
(B)           to cause the Trust to enter into, and to execute, deliver and
perform on behalf of the Trust, such agreements as may be necessary or desirable
in connection with the purposes and function of the Trust, including, without
limitation, a common securities subscription agreement and a junior subordinated
note purchase agreement;
 
(C)           assisting in the sale of the Preferred Securities in one or more
transactions exempt from registration under the Securities Act, and in
compliance with applicable state securities or blue sky laws;
 
(D)           assisting in the sending of notices (other than notices of
default) and other information regarding the Trust Securities and the Notes to
the Holders in accordance with this Trust Agreement;
 
(E)           the appointment of a Paying Agent and Securities Registrar in
accordance with this Trust Agreement;
 
(F)           execution of the Trust Securities on behalf of the Trust in
accordance with this Trust Agreement;
 
(G)           execution and delivery of closing certificates, if any, pursuant
to the Purchase Agreement and application for a taxpayer identification number
for the Trust;
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(H)           preparation and filing of all applicable tax returns and tax
information reports that are required to be filed on behalf of the Trust;
 
(I)           establishing a record date with respect to all actions to be taken
hereunder that require a record date to be established, except as provided in
Section 6.10(a);
 
(J)           unless otherwise required by the Delaware Statutory Trust Act to
execute on behalf of the Trust (either acting alone or together with the other
Administrative Trustees) any documents that such Administrative Trustee has the
power to execute pursuant to this Trust Agreement; and
 
(K)           the taking of any action incidental to the foregoing as such
Administrative Trustee may from time to time determine is necessary or advisable
to give effect to the terms of this Trust Agreement.
 
(ii)           As among the Trustees, the Property Trustee shall have the power,
duty and authority to act on behalf of the Trust with respect to the following
matters:
 
(A)           the receipt and holding of legal title of the Notes;
 
(B)           the establishment of the Payment Account;
 
(C)           the collection of interest, principal and any other payments made
in respect of the Notes and the holding of such amounts in the Payment Account;
 
(D)           the distribution through the Paying Agent of amounts distributable
to the Holders in respect of the Trust Securities;
 
(E)           the exercise of all of the rights, powers and privileges of a
holder of the Notes in accordance with the terms of this Trust Agreement;
 
(F)           the sending of notices of default and other information regarding
the Trust Securities and the Notes to the Holders in accordance with this Trust
Agreement;
 
(G)           the distribution of the Trust Property in accordance with the
terms of this Trust Agreement;
 
(H)           to the extent provided in this Trust Agreement, the winding up of
the affairs of and liquidation of the Trust, provided that the Administrative
Trustees shall have the power, duty and authority to act on behalf of the Trust
with respect to the preparation, execution and filing of the certificate of
cancellation of the Trust with the Secretary of State of the State of Delaware;
and
 
(I)           the taking of any action incidental to the foregoing as the
Property Trustee may from time to time determine is necessary or advisable to
give effect to the terms of this Trust Agreement and protect and conserve the
Trust Property
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

for the benefit of the Holders (without consideration of the effect of any such
action on any particular Holder).
 
(b)           In connection with the issue and sale of the Preferred Securities,
the Depositor shall have the right and responsibility to assist the Trust with
respect to, or effect on behalf of the Trust, the following (and any actions
taken by the Depositor in furtherance of the following prior to the date of this
Trust Agreement are hereby ratified and confirmed in all respects):
 
(i)           the negotiation of the terms of, and the execution and delivery
of, the Purchase Agreement providing for the sale of the Preferred Securities in
one or more transactions exempt from registration under the Securities Act, and
in compliance with applicable state securities or blue sky laws; and
 
(ii)           the taking of any other actions necessary or desirable to carry
out any of the foregoing activities.
 
(c)           Notwithstanding anything herein to the contrary, the
Administrative Trustees are authorized and directed to conduct the affairs of
the Trust and authorized to operate the Trust so that the Trust will not be
taxable as a corporation or classified as other than a grantor trust for United
States federal income tax purposes, so that the Notes will be treated as
indebtedness of the Depositor for United States federal income tax purposes and
so that the Trust will not be deemed to be an “investment company” required to
be registered under the Investment Company Act.  In respect thereof, each
Administrative Trustee is authorized to take any action, not inconsistent with
applicable law, the Certificate of Trust or this Trust Agreement, that such
Administrative Trustee determines in his or her discretion to be necessary or
desirable for such purposes, as long as such action does not adversely affect in
any material respect the interests of the Holders of the Outstanding Preferred
Securities.  In no event shall the Administrative Trustees be liable to the
Trust or the Holders for any failure to comply with this Section 2.5 to the
extent that such failure results solely from a change in law or regulation or in
the interpretation thereof.
 
(d)           Any action taken by a Trustee in accordance with its powers shall
constitute the act of and serve to bind the Trust.  In dealing with any Trustee
acting on behalf of the Trust, no Person shall be required to inquire into the
authority of such Trustee to bind the Trust.  Persons dealing with the Trust are
entitled to rely conclusively on the power and authority of any Trustee as set
forth in this Trust Agreement.
 
SECTION 2.6.                                Assets of Trust.
 
The assets of the Trust shall consist of the Trust Property.
 
SECTION 2.7.                                Title to Trust Property.
 
(a)           Legal title to all Trust Property shall be vested at all times in
the Property Trustee and shall be held and administered by the Property Trustee
in trust for the benefit of the Trust and the Holders in accordance with this
Trust Agreement.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(b)           The Holders shall not have any right or title to the Trust
Property other than the undivided beneficial interest in the assets of the Trust
conferred by their Trust Securities and they shall have no right to call for any
partition or division of property, profits or rights of the Trust except as
described below. The Trust Securities shall be personal property giving only the
rights specifically set forth therein and in this Trust Agreement.
 
 
ARTICLE III.
 
 


 
 
Payment Account;  Paying Agents
 
SECTION 3.1.                                Payment Account.
 
(a)           On or prior to the Closing Date, the Property Trustee shall
establish the Payment Account. The Property Trustee and the Paying Agent shall
have exclusive control and sole right of withdrawal with respect to the Payment
Account for the purpose of making deposits in and withdrawals from the Payment
Account in accordance with this Trust Agreement. All monies and other property
deposited or held from time to time in the Payment Account shall be held by the
Property Trustee in the Payment Account for the exclusive benefit of the Holders
and for Distribution as herein provided.
 
(b)           The Property Trustee shall deposit in the Payment Account,
promptly upon receipt, all payments of principal of or interest on, and any
other payments with respect to, the Notes. Amounts held in the Payment Account
shall not be invested by the Property Trustee pending distribution thereof.
 
SECTION 3.2.                                Appointment of Paying Agents.
 
The Paying Agent shall initially be the Property Trustee. The Paying Agent shall
make Distributions to Holders from the Payment Account and shall report the
amounts of such Distributions to the Property Trustee and the Administrative
Trustees. Any Paying Agent shall have the revocable power to withdraw funds from
the Payment Account solely for the purpose of making the Distributions referred
to above. The Administrative Trustees may revoke such power and remove the
Paying Agent in their sole discretion. Any Person acting as Paying Agent shall
be permitted to resign as Paying Agent upon thirty (30) days’ written notice to
the Administrative Trustees and the Property Trustee. If the Property Trustee
shall no longer be the Paying Agent or a successor Paying Agent shall resign or
its authority to act be revoked, the Administrative Trustees shall appoint a
successor (which shall be a bank or trust company) to act as Paying Agent.  Such
successor Paying Agent appointed by the Administrative Trustees shall execute
and deliver to the Trustees an instrument in which such successor Paying Agent
shall agree with the Trustees that as Paying Agent, such successor Paying Agent
will hold all sums, if any, held by it for payment to the Holders in trust for
the benefit of the Holders entitled thereto until such sums shall be paid to
such Holders. The Paying Agent shall return all unclaimed funds to the Property
Trustee and upon removal of a Paying Agent such Paying Agent shall also return
all funds in its possession to the Property Trustee. The provisions of Article
VIII shall apply to the Property Trustee also in its role as Paying Agent, for
so long as the Property Trustee shall act as Paying Agent and, to the extent
applicable, to any other Paying Agent appointed hereunder.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

Any reference in this Trust Agreement to the Paying Agent shall include any
co-paying agent unless the context requires otherwise.
 
 
ARTICLE IV.
 
 


 
 
Distributions; Redemption
 
SECTION 4.1.                                Distributions.
 
(a)           The Trust Securities represent undivided beneficial interests in
the Trust Property, and Distributions (including any Additional Interest
Amounts) will be made on the Trust Securities at the rate and on the dates that
payments of interest (including any Additional Interest) are made on the Notes.
Accordingly:
 
(i)           Distributions on the Trust Securities:
 
(A)           Distributions on the Series A Trust Securities shall be
cumulative, and shall accumulate whether or not there are funds of the Trust
available for the payment of Distributions.  Distributions shall accumulate from
the Closing Date, and shall be payable quarterly in arrears on March 30, June
30, September 30 and December 30 of each year.  If any date on which a
Distribution is otherwise payable on the Series A Trust Securities is not a
Business Day, then the payment of such Distribution shall be made on the next
succeeding Business Day (and no interest shall accrue in respect of the
amounts  whose payment is so delayed for the period from and after each such
date until the next succeeding Business Day), except that, if such Business Day
falls in the next succeeding calendar year, such payment shall be made on the
immediately preceding Business Day, in each case, with the same force and effect
as if made on such date (each date on which Distributions are payable in
accordance with this Section 4.1(a)(i)(A), a “Series A Distribution Date”);
 
(B)           Distributions on the Series B Trust Securities shall be
cumulative, and shall accumulate whether or not there are funds of the Trust
available for the payment of Distributions.  Distributions shall accumulate from
the Closing Date, and shall be payable quarterly in arrears on January 30, April
30, July 30 and October 30 of each year; provided that in the case of the
Distribution payable on October 30, 2005 only, such distribution shall
accumulate from June 30, 2005.  If any date on which a Distribution is otherwise
payable on the Series B Trust Securities is not a Business Day, then the payment
of such Distribution shall be made on the next succeeding Business Day (and no
interest shall accrue in respect of the amounts  whose payment is so delayed for
the period from and after each such date until the next succeeding Business
Day), except that, if such Business Day falls in the next succeeding calendar
year, such payment shall be made on the immediately preceding Business Day, in
each case, with the same force and effect as if made on such date (each date on
which Distributions are payable in accordance with this Section 4.1(a)(i)(B), a
“Series B Distribution Date”);
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(ii)           Reserved.
 
(iii)           Distributions shall accumulate in respect of the Trust
Securities at a fixed rate equal to 7.61% per annum through the Interest Payment
Date on, in the case of Series A Securities, March  30, 2010 and, in the case of
Series B Securities, April 30, 2010 and thereafter at a variable rate equal to
LIBOR plus 3.30% per annum of the Liquidation Amount of the Trust Securities,
such rate being the rate of interest payable on the Notes.  LIBOR shall be
determined by the Calculation Agent in accordance with Schedule A.  During the
Fixed Rate Period, the  amount of Distributions payable for any period less than
a full Distribution Period shall be computed on the basis of a 360-day year of
twelve 30-day months and the amount payable for any partial period shall be
computed on the basis of the number of days elapsed in a 360-day year of twelve
30-day months.  Upon expiration of the Fixed Rate Period, the amount of interest
payable for any interest Distribution Period will be computed on the basis of a
360-day year and the actual number of days elapsed in the relevant Distribution
Period. The amount of Distributions payable for any period shall include any
Additional Interest Amounts in respect of such period; and
 
(iv)           Distributions on the Trust Securities shall be made by the Paying
Agent from the Payment Account and shall be payable on each Distribution Date
only to the extent that the Trust has funds then on hand and available in the
Payment Account for the payment of such Distributions.
 
(b)           Distributions on the Trust Securities with respect to a
Distribution Date shall be payable to the Holders thereof as they appear on the
Securities Register for the Trust Securities at the close of business on the
relevant record date, which shall be at the close of business on the fifteenth
day (whether or not a Business Day) preceding the relevant Distribution Date,
except that Distributions and any Additional Interest Amounts payable on the
stated maturity (or any date of principal repayment upon early maturity) of the
principal of a Trust Security or on a Redemption Date shall be paid to the
Person to whom principal is paid.    Distributions payable on any Trust
Securities that are not punctually paid on any Distribution Date as a result of
the Depositor having failed to make an interest payment under the Notes will
cease to be payable to the Person in whose name such Trust Securities are
registered on the relevant record date, and such defaulted Distributions and any
Additional Interest Amounts will instead be payable to the Person in whose name
such Trust Securities are registered on the special record date, or other
specified date for determining Holders entitled to such defaulted Distribution
and Additional Interest Amount, established in the same manner, and on the same
date, as such is established with respect to the Notes under the Indenture.
 
(c)           As a condition to the payment of any principal of or interest on
the Trust Securities without the imposition of withholding tax, the
Administrative Trustees shall require the previous delivery of properly
completed and signed applicable U.S. federal income tax certifications
(generally, an Internal Revenue Service Form W-9 (or applicable successor form)
in the case of a person that is a "United States person" within the meaning of
Section 7701(a)(30) of the Code or an Internal Revenue Service Form W-8 (or
applicable successor form) in the case of a person that is not a "United States
person" within the meaning of Section 7701(a)(30) of the Code) and any other
certification acceptable to it to enable the Property Trustee or any Paying
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

Agent to determine their respective duties and liabilities with respect to any
taxes or other charges that they may be required to pay, deduct or withhold in
respect of such Trust Securities.
 


SECTION 4.2.                                Redemption.
 
(a)           On each Note Redemption Date and on the stated maturity (or any
date of principal repayment upon early maturity) of the Notes and on each other
date on (or in respect of) which any principal on the Notes is repaid, the Trust
will be required to redeem a Like Amount of Trust Securities of the
corresponding Series at the Redemption Price.
 
(b)           Notice of redemption shall be given by the Property Trustee by
first-class mail, postage prepaid, mailed not less than thirty (30) nor more
than sixty (60) days prior to the Redemption Date to each Holder of Trust
Securities to be redeemed, at such Holder’s address appearing in the Securities
Register. All notices of redemption shall state:
 
(i)           the Redemption Date;
 
(ii)           the Redemption Price or, if the Redemption Price cannot be
calculated prior to the time the notice is required to be sent, the estimate of
the Redemption Price provided pursuant to the Indenture, as calculated by the
Depositor, together with a statement that it is an estimate and that the actual
Redemption Price will be calculated by the Calculation Agent on the fifth
Business Day prior to the Redemption Date (and if an estimate is provided, a
further notice shall be sent of the actual Redemption Price on the date that
such Redemption Price is calculated);
 
(iii)           if less than all the Outstanding Trust Securities are to be
redeemed, the identification (and, in the case of partial redemption, the
respective amounts) and Liquidation Amounts of the particular Trust Securities
to be redeemed;
 
(iv)           that on the Redemption Date, the Redemption Price will become due
and payable upon each such Trust Security, or portion thereof, to be redeemed
and that Distributions thereon will cease to accumulate on such Trust Security
or such portion, as the case may be, on and after said date, except as provided
in Section 4.2(d);
 
(v)           the place or places where the Trust Securities are to be
surrendered for the payment of the Redemption Price; and
 
(vi)           such other provisions as the Property Trustee deems relevant.
 
(c)           The Trust Securities (or portion thereof) redeemed on each
Redemption Date shall be redeemed at the Redemption Price with the proceeds from
the contemporaneous redemption or payment at maturity of Notes. Redemptions of
the Trust Securities (or portion thereof) shall be made and the Redemption Price
shall be payable on each Redemption Date only to the extent that the Trust has
funds then on hand and available in the Payment Account for the payment of such
Redemption Price.  Under the Indenture, the Notes may be redeemed by the
Depositor on any Interest Payment Date, at the Depositor’s option, on or after,
in the case of Series A Notes, March 30, 2010 and,  in the case of Series B
Notes, April 30, 2010, in whole or in part, from
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

time to time at the Optional Note Redemption Price.  The Notes may also be
redeemed by the Depositor, at its option pursuant to the terms of the Indenture,
in whole but not in part, upon the occurrence and during the continuation of an
Investment Company Event or a Tax Event, at the Special Note Redemption Price.
 
(d)           If the Property Trustee gives a notice of redemption in respect of
any Preferred Securities, then by 10:00 A.M., New York City time, on the
Redemption Date, the Depositor shall deposit sufficient funds with the Property
Trustee to pay the Redemption Price.  If such deposit has been made by such
time, then by 12:00 noon, New York City time, on the Redemption Date, the
Property Trustee will, with respect to Book-Entry Preferred Securities,
irrevocably deposit with the Depositary for such Book-Entry Preferred
Securities, to the extent available therefor, funds sufficient to pay the
applicable Redemption Price and will give such Depositary irrevocable
instructions and authority to pay the Redemption Price to the Holders of the
Preferred Securities. With respect to Preferred Securities that are not
Book-Entry Preferred Securities, the Property Trustee will irrevocably deposit
with the Paying Agent, to the extent available therefor, funds sufficient to pay
the applicable Redemption Price and will give the Paying Agent irrevocable
instructions and authority to pay the Redemption Price to the Holders of the
Preferred Securities upon surrender of their Preferred Securities Certificates.
Notwithstanding the foregoing, Distributions payable on or prior to the
Redemption Date for any Trust Securities (or portion thereof) called for
redemption shall be payable to the Holders of such Trust Securities as they
appear on the Securities Register on the relevant record dates for the related
Distribution Dates. If notice of redemption shall have been given and funds
deposited as required, then upon the date of such deposit, all rights of Holders
holding Trust Securities (or portion thereof) so called for redemption will
cease, except the right of such Holders to receive the Redemption Price and any
Distribution payable in respect of the Trust Securities on or prior to the
Redemption Date, but without interest, and, in the case of a partial redemption,
the right of such Holders to receive a new Trust Security or Securities of
authorized denominations, in aggregate Liquidation Amount equal to the
unredeemed portion of such Trust Security or Securities, and such Securities (or
portion thereof) called for redemption will cease to be Outstanding. In the
event that any date on which any Redemption Price is payable is not a Business
Day, then payment of the Redemption Price payable on such date will be made on
the next succeeding Business Day (and no interest shall accrue in respect of the
amounts whose payment is so delayed for the period from and after each such date
until the next succeeding Business Day), except that, if such Business Day falls
in the next succeeding calendar year, such payment shall be made on the
immediately preceding Business Day, in each case, with the same force and effect
as if made on such date. In the event that payment of the Redemption Price in
respect of any Trust Securities (or portion thereof) called for redemption is
improperly withheld or refused and not paid either by the Trust, Distributions
on such Trust Securities (or portion thereof) will continue to accumulate, as
set forth in Section 4.1, from the Redemption Date originally established by the
Trust for such Trust Securities (or portion thereof) to the date such Redemption
Price is actually paid, in which case the actual payment date will be the date
fixed for redemption for purposes of calculating the Redemption Price.
 
(e)           Subject to Section 4.3(a), if less than all the Outstanding Trust
Securities are to be redeemed on a Redemption Date, then the aggregate
Liquidation Amount of Trust Securities to be redeemed shall be allocated pro
rata to the Common Securities and the Preferred Securities based upon the
relative aggregate Liquidation Amounts of the Common Securities and the
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

Preferred Securities.  Upon such a partial redemption, the Preferred Securities
to be redeemed from each holder of Preferred Securities shall be selected on a
pro rata basis based upon the respective Liquidation Amounts of the Preferred
Securities then held by each Holder of the Preferred Securities not more than
sixty (60) days prior to the Redemption Date by the Property Trustee from the
Outstanding Preferred Securities not previously called for redemption; provided,
that with respect to Holders that would be required to hold less than one
hundred (100) but more than zero (0) Trust Securities as a result of such
redemption, the Trust shall redeem Trust Securities of each such Holder so that
after such redemption such Holder shall hold either one hundred (100) Trust
Securities or such Holder no longer holds any Trust Securities, and shall use
such method (including, without limitation, by lot) as the Trust shall deem fair
and appropriate; and provided, further, that so long as the Preferred Securities
are Book-Entry Preferred Securities, such selection shall be made in accordance
with the Applicable Depositary Procedures for the Preferred Securities by such
Depositary. The Property Trustee shall promptly notify the Securities Registrar
in writing of the Preferred Securities (or portion thereof) selected for
redemption and, in the case of any Preferred Securities selected for partial
redemption, the Liquidation Amount thereof to be redeemed. For all purposes of
this Trust Agreement, unless the context otherwise requires, all provisions
relating to the redemption of Preferred Securities shall relate, in the case of
any Preferred Securities redeemed or to be redeemed only in part, to the portion
of the aggregate Liquidation Amount of Preferred Securities that has been or is
to be redeemed.
 
(f)           The Trust in issuing the Trust Securities may use “CUSIP” numbers
(if then generally in use), and, if so, the Property Trustee shall indicate the
“CUSIP” numbers of the Trust Securities in notices of redemption and related
materials as a convenience to Holders; provided, that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Trust Securities or as contained in any notice of redemption and
related materials.
 
SECTION 4.3.                                Subordination of Common Securities.
 
(a)           Payment of Distributions (including any Additional Interest
Amounts) on, the Redemption Price of and the Liquidation Distribution in respect
of, the Trust Securities, as applicable, shall be made, pro rata among the
Common Securities and the Preferred Securities based on the Liquidation Amount
of the respective Trust Securities; provided, that if on any Distribution Date,
Redemption Date or Liquidation Date an Event of Default shall have occurred and
be continuing, no payment of any Distribution (including any Additional Interest
Amounts) on, Redemption Price of or Liquidation Distribution in respect of, any
Common Security, and no other payment on account of the redemption, liquidation
or other acquisition of Common Securities, shall be made unless payment in full
in cash of all accumulated and unpaid Distributions (including any Additional
Interest Amounts) on all Outstanding Preferred Securities for all Distribution
Periods terminating on or prior thereto, or in the case of payment of the
Redemption Price the full amount of such Redemption Price on all Outstanding
Preferred Securities then called for redemption, or in the case of payment of
the Liquidation Distribution the full amount of such Liquidation Distribution on
all Outstanding Preferred Securities, shall have been made or provided for, and
all funds immediately available to the Property Trustee shall first be applied
to the payment in full in cash of all Distributions (including any Additional
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

Interest Amounts) on, or the Redemption Price of or the Liquidation Distribution
in respect of, the Preferred Securities then due and payable.
 
(b)           In the case of the occurrence of any Event of Default, the Holders
of the Common Securities shall have no right to act with respect to any such
Event of Default under this Trust Agreement until all such Events of Default
with respect to the Preferred Securities have been cured, waived or otherwise
eliminated. Until all such Events of Default under this Trust Agreement with
respect to the Preferred Securities have been so cured, waived or otherwise
eliminated, the Property Trustee shall act solely on behalf of the Holders of
the Preferred Securities and not on behalf of the Holders of the Common
Securities, and only the Holders of all the Preferred Securities will have the
right to direct the Property Trustee to act on their behalf.
 
SECTION 4.4.                                Payment Procedures.
 
Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Securities Register.  If any Preferred Securities are held by a
Depositary, such Distributions thereon shall be made to the Depositary in
immediately available funds. Payments in respect of the Common Securities shall
be made in such manner as shall be mutually agreed between the Property Trustee
and the Holder of all the Common Securities.
 
SECTION 4.5.                                Withholding Tax.
 
(a)           The Trust and the Administrative Trustees shall comply with all
withholding and backup withholding tax requirements under United States federal,
state and local law.  The Administrative Trustees on behalf of the Trust shall
request, and the Holders shall provide to the Trust, such forms or certificates
as are necessary to establish an exemption from withholding and backup
withholding tax with respect to each Holder and any representations and forms as
shall reasonably be requested by the Administrative Trustees on behalf of the
Trust to assist it in determining the extent of, and in fulfilling, its
withholding and backup withholding tax obligations.  The Administrative Trustees
shall file required forms with applicable jurisdictions and, unless an exemption
from withholding and backup withholding tax is properly established by a Holder,
shall remit amounts withheld with respect to the Holder to applicable
jurisdictions.  To the extent that the Trust is required to withhold and pay
over any amounts to any jurisdiction with respect to Distributions or
allocations to any Holder, the amount withheld shall be deemed to be a
Distribution in the amount of the withholding to the Holder.  In the event of
any claimed overwithholding, Holders shall be limited to an action against the
applicable jurisdiction.  If the amount required to be withheld was not withheld
from actual Distributions made, the Administrative Trustees on behalf of the
Trust may reduce subsequent Distributions by the amount of such required
withholding.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

SECTION 4.6.                                Tax Returns and Other Reports.
 
The Administrative Trustees shall prepare (or cause to be prepared) at the
principal office of the Trust in the United States, as defined for purposes of
Treasury regulations section 301.7701-7, at the Depositor’s expense, and file,
all United States federal, state and local tax and information returns and
reports required to be filed by or in respect of the Trust.  The Administrative
Trustees shall prepare at the principal office of the Trust in the United
States, as defined for purposes of Treasury regulations section 301.7701-7, and
furnish (or cause to be prepared and furnished), by January 31 in each taxable
year of the Trust to each Holder all Internal Revenue Service forms and returns
required to be provided by the Trust. The Administrative Trustees shall provide
the Depositor, Taberna Capital Management, LLC and the Property Trustee with a
copy of all such returns and reports promptly after such filing or furnishing.
 
SECTION 4.7.                                Payment of Taxes, Duties, Etc. of
the Trust.
 
Upon receipt under the Notes of Additional Tax Sums and upon the written
direction of the Administrative Trustees, the Property Trustee shall promptly
pay, solely out of monies on deposit pursuant to this Trust Agreement, any
Additional Taxes imposed on the Trust by the United States or any other taxing
authority.
 
SECTION 4.8.                                Payments under Indenture or Pursuant
to Direct Actions.
 
Any amount payable hereunder to any Holder of Preferred Securities shall be
reduced by the amount of any corresponding payment such Holder (or any Owner
with respect thereto) has directly received pursuant to Section 5.8 of the
Indenture or Section 6.10(b) of this Trust Agreement.
 
SECTION 4.9.                                Exchanges.
 
(a)           If at any time the Depositor or any of its Affiliates (in either
case, a “Depositor Affiliate”) is the Owner or Holder of any Preferred
Securities, such Depositor Affiliate shall have the right to deliver to the
Property Trustee all or such portion of its Preferred Securities as it elects
and, subject to compliance with Sections 2.2 and 3.5 of the Indenture, receive,
in exchange therefor, a Like Amount of Notes.  Such election shall be
exercisable effective on any Distribution Date by such Depositor Affiliate
delivering to the Property Trustee (i) at least ten (10) Business Days prior to
the Distribution Date on which such exchange is to occur, the registration
instructions and the documentation, if any, required pursuant to Sections 2.2
and 3.5 of the Indenture to enable the Indenture Trustee to issue the requested
Like Amount of Notes, (ii) a written notice of such election specifying the
Liquidation Amount of Preferred Securities with respect to which such election
is being made and the Distribution Date on which such exchange shall occur,
which Distribution Date shall be not less than ten (10) Business Days after the
date of receipt by the Property Trustee of such election notice and (iii) shall
be conditioned upon such Depositor Affiliate having delivered or caused to be
delivered to the Property Trustee or its designee the Preferred Securities that
are the subject of such election by 10:00 A.M. New York time, on the
Distribution Date on which such exchange is to occur.  After the exchange, such
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

Preferred Securities will be canceled and will no longer be deemed to be
Outstanding and all rights of the Depositor Affiliate with respect to such
Preferred Securities will cease.
 
(b)           In the case of an exchange described in Section 4.9(a), the
Property Trustee on behalf of the Trust will, on the date of such exchange,
exchange Notes having a principal amount equal to a proportional amount of the
aggregate Liquidation Amount of the Outstanding Common Securities, based on the
ratio of the aggregate Liquidation Amount of the Preferred Securities exchanged
pursuant to Section 4.9(a) divided by the aggregate Liquidation Amount of the
Preferred Securities Outstanding immediately prior to such exchange, for such
proportional amount of Common Securities held by the Depositor (which
contemporaneously shall be canceled and no longer be deemed to be Outstanding);
provided, that the Depositor delivers or causes to be delivered to the Property
Trustee or its designee the required amount of Common Securities to be exchanged
by 10:00 A.M. New York time, on the Distribution Date on which such exchange is
to occur.
 
SECTION 4.10.                                           Calculation Agent.
 
(a)           The Calculation Agent may be removed by the Administrative
Trustees at any time.  Notwithstanding the foregoing, the Property Trustee shall
initially, and, for so long as it holds any of the Notes, be the Calculation
Agent for purposes of determining LIBOR for each Distribution Date.  If the
Calculation Agent is unable or unwilling to act as such or is removed by the
Administrative Trustees, the Administrative Trustees will promptly appoint as a
replacement Calculation Agent the London office of a leading bank which is
engaged in transactions in three/-month Eurodollar deposits in the international
Eurodollar market and which does not control or is not controlled by or under
common control with the Administrative Trustee or its Affiliates.  The
Calculation Agent may not resign its duties without a successor having been duly
appointed.
 
(b)           The Calculation Agent shall be required to agree that, as soon as
possible after 11:00 a.m. (London time) on each LIBOR Determination Date, but in
no event later than 11:00 a.m. (London time) on the Business Day immediately
following each LIBOR Determination Date, the Calculation Agent will calculate
the interest rate (rounded to the nearest cent, with half a cent being rounded
upwards) for the related Distribution Date, and will communicate such rate and
amount to the Depositor, the Administrative Trustees, the Note Trustee, each
Paying Agent and the Depositary. The Calculation Agent will also specify to the
Administrative Trustee the quotations upon which the foregoing rates and amounts
are based and, in any event, the Calculation Agent shall notify the
Administrative Trustees before 5:00 p.m. (London time) on each LIBOR
Determination Date that either:  (i) it has determined or is in the process of
determining the foregoing rates and amounts or (ii) it has not determined and is
not in the process of determining the foregoing rates and amounts, together with
its reasons therefor.  The Calculation Agent’s determination of the foregoing
rates and amounts for any Distribution Date will (in the absence of manifest
error) be final and binding upon all parties.  For the sole purpose of
calculating the interest rate for the Trust Securities, “Business Day” shall be
defined as any day on which dealings in deposits in Dollars are transacted in
the London interbank market.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

SECTION 4.11.                                           Certain Accounting
Matters.
 
(a)           At all times during the existence of the Trust, the Administrative
Trustees shall keep, or cause to be kept at the principal office of the Trust in
the United States, as defined for purposes of Treasury Regulations section
301.7701-7, full books of account, records and supporting documents, which shall
reflect in reasonable detail each transaction of the Trust.  The books of
account shall be maintained on the accrual method of accounting, in accordance
with generally accepted accounting principles, consistently applied.
 
(b)           The Administrative Trustees shall either (i) if the Depositor is
then subject to such reporting requirements, cause each Form 10-K and Form 10-Q
prepared by the Depositor and filed with the Commission in accordance with the
Exchange Act to be delivered to each Holder, with a copy to the Property
Trustee, within thirty (30) days after the filing thereof or (ii) cause to be
prepared at the principal office of the Trust in the United States, as defined
for purposes of Treasury Regulations section 301.7701-7, and delivered to each
of the Holders, with a copy to the Property Trustee, within ninety (90) days
after the end of each Fiscal Year, annual financial statements of the Trust,
including a balance sheet of the Trust as of the end of such Fiscal Year, and
the related statements of income or loss.
 
(c)           If the Depositor intends to file its annual and quarterly
information with the Commission in electronic form pursuant to Regulation S-T of
the Commission using the Commission’s Electronic Data Gathering, Analysis and
Retrieval (“EDGAR”) system, the Administrative Trustees shall notify the
Property Trustee in the manner prescribed herein of each such annual and
quarterly filing.  The Property Trustee is hereby authorized and directed to
access the EDGAR system for purposes of retrieving the financial information so
filed.  Compliance with the foregoing shall constitute delivery by the
Administrative Trustees of its financial statements to the Property Trustee in
compliance with the provisions of Section 314(a) of the Trust Indenture Act, if
applicable.  The Property Trustee shall have no duty to search for or obtain any
electronic or other filings that the Depositor makes with the Commission,
regardless of whether such filings are periodic, supplemental or
otherwise.  Delivery of reports, information and documents to the Property
Trustee pursuant to this Section 4.11(c) shall be solely for purposes of
compliance with this Section 4.11 and, if applicable, with Section 314(a) of the
Trust Indenture Act.  The Property Trustee’s receipt of such reports,
information and documents shall not constitute notice to it of the content
thereof or any matter determinable from the content thereof, including the
Depositor’s compliance with any of its covenants hereunder, as to which the
Property Trustee is entitled to rely upon Officers’ Certificates.
 
(d)           The Trust shall maintain one or more bank accounts in the United
States, as defined for purposes of Treasury Regulations section 301.7701-7, in
the name and for the sole benefit of the Trust; provided, however, that all
payments of funds in respect of the Notes held by the Property Trustee shall be
made directly to the Payment Account and no other funds of the Trust shall be
deposited in the Payment Account.  The sole signatories for such accounts
(including the Payment Account) shall be designated by the Property Trustee.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

ARTICLE V.
 


 
Securities
 
SECTION 5.1.                                Initial Ownership.
 
Upon the creation of the Trust and the contribution by the Depositor referred to
in Section 2.3 and until the issuance of the Trust Securities, and at any time
during which no Trust Securities are Outstanding, the Depositor shall be the
sole beneficial owner of the Trust.
 
SECTION 5.2.                                Authorized Trust Securities.
 
The Trust shall be authorized to issue two series of Preferred Securities having
an aggregate Liquidation Amount of $50,000,000 (made up of Series A Preferred
Securities having an aggregate Liquidation Amount of $970,000 and Series B
Preferred Securities having an aggregate Liquidation Amount of $49,030,000) and
two series of Common Securities having an aggregate Liquidation Amount of
$1,550,000 (made up of Series A Common Securities having an aggregate
Liquidation Amount of $31,000 and Series B Common Securities having an aggregate
Liquidation Amount of $1,519,000).
 
SECTION 5.3.                                Issuance of the Common Securities;
Subscription and Purchase of Notes.
 
(a)           On the Closing Date, an Administrative Trustee, on behalf of the
Trust, executed and delivered to the Depositor Common Securities Certificates,
registered in the name of the Depositor, evidencing an aggregate of One Thousand
Five Hundred Fifty (1,550) Common Securities having an aggregate Liquidation
Amount of One Million Five Hundred Fifty Thousand Dollars, ($1,550,000) against
receipt by the Trust of the aggregate purchase price of such Common Securities
of One Million Five Hundred Fifty Thousand
Dollars, ($1,550,000).  Contemporaneously therewith and with the sale by the
Trust to the Holders of an aggregate of Fifty Thousand (50,000) Preferred
Securities having an aggregate Liquidation Amount of Fifty Million Dollars
($50,000,000), an Administrative Trustee, on behalf of the Trust, purchased from
the Depositor Notes, registered in the name of the Property Trustee on behalf of
the Trust and having an aggregate principal amount equal to Fifty One Million
Five Hundred Fifty Thousand Dollars, ($51,550,000), and, in satisfaction of the
purchase price for such Notes, the Property Trustee, on behalf of the Trust,
delivered to the Depositor the sum of Fifty One Million Five Hundred Fifty
Thousand Dollars, ($51,550,000) (being the aggregate amount paid by the Holders
for the Preferred Securities, and the amount paid by the Depositor for the
Common Securities).
 
(b)           As of the date hereof, an Administrative Trustee, on behalf of the
Trust, shall execute and deliver to the Depositor (i) a Series A Common
Securities Certificate, registered in the name of the Depositor, evidencing an
aggregate of Thirty One (31) Common Securities having an aggregate Liquidation
Amount of Thirty One Thousand Dollars, ($31,000) and (ii) a Series B Common
Securities Certificate, registered in the name of the Depositor, evidencing an
aggregate of One Thousand Five Hundred Nineteen
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(1,519) Common Securities having an aggregate Liquidation Amount of One Million
Five Hundred Nineteen Thousand Dollars, ($1,519,000) against receipt by the
Trust of the Common Securities Certificate, registered in the name of the
Depositor, evidencing an aggregate of One Thousand Five Hundred Fifty (1,550)
Common Securities, which was issued on the Closing Date.
 
(c)           As of the date hereof, an Administrative Trustee, on behalf of the
Trust, shall execute and deliver to the Depositor (i) a Series A Preferred
Securities Certificate, registered in the name of Sigler & Co., evidencing an
aggregate of Nine Hundred Seventy (970) Preferred Securities having an aggregate
Liquidation Amount of Nine Hundred Seventy Thousand Dollars, ($970,000), (ii) a
Series B Preferred Securities Certificate, registered in the name of Sigler &
Co., evidencing an aggregate of Thirty Seven Thousand Five Hundred (37,500)
Preferred Securities having an aggregate Liquidation Amount of Thirty Seven
Million Five Hundred Thousand Dollars ($37,500,000), and (iii) a Series B
Preferred Securities Certificate, registered in the name of Sigler & Co.,
evidencing an aggregate of Eleven Thousand Five Hundred Thirty (11,530)
Preferred Securities having an aggregate Liquidation Amount of Eleven Million
Five Hundred Thirty Thousand Dollars ($11,530,000) against receipt by the Trust
of the three (3) Preferred Securities Certificates, evidencing an aggregate of
Fifty Thousand (50,000) Preferred Securities.
 
SECTION 5.4.                                The Securities Certificates.
 
(a)           The Preferred Securities Certificates shall be issued in minimum
denominations of $100,000 Liquidation Amount and integral multiples of $1,000 in
excess thereof, and the Common Securities Certificates shall be issued in
minimum denominations of  $10,000 Liquidation Amount and integral multiples of
$1,000 in excess thereof.  The Securities Certificates shall be executed on
behalf of the Trust by manual or facsimile signature of at least one
Administrative Trustee.  Securities Certificates bearing the signatures of
individuals who were, at the time when such signatures shall have been affixed,
authorized to sign such Securities Certificates on behalf of the Trust shall be
validly issued and entitled to the benefits of this Trust Agreement,
notwithstanding that such individuals or any of them shall have ceased to be so
authorized prior to the delivery of such Securities Certificates or did not have
such authority at the date of delivery of such Securities Certificates.
 
(b)           On the Closing Date, upon the written order of an authorized
officer of the Depositor, the Administrative Trustees shall cause Securities
Certificates to be executed on behalf of the Trust and delivered, without
further corporate action by the Depositor, in authorized denominations.
 
(c)           The Preferred Securities issued to QIBs/QPs shall be, except as
provided in Section 5.6, Book-Entry Preferred Securities issued in the form of
one or more Global Preferred Securities registered in the name of the
Depositary, or its nominee and deposited with the Depositary or a custodian for
the Depositary for credit by the Depositary to the respective accounts of the
Depositary Participants thereof (or such other accounts as they may
direct).  The Preferred Securities issued to a Person other than a QIB/QP shall
be issued in the form of Definitive Preferred Securities Certificates.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(d)           A Preferred Security shall not be valid until authenticated by the
manual signature of an authorized signatory of the Property Trustee.  Such
signature shall be conclusive evidence that the Preferred Security has been
authenticated under this Trust Agreement.  Upon written order of the Trust
signed by one Administrative Trustee, the Property Trustee shall authenticate
the Preferred Securities for original issue.  The Property Trustee may appoint
an authenticating agent that is a U.S. Person acceptable to the Trust to
authenticate the Preferred Securities.  A Common Security need not be so
authenticated and shall be valid upon execution by one or more Administrative
Trustees.  The form of this certificate of authentication can be found in
Section 5.13.
 
SECTION 5.5.                                Rights of Holders.
 
The Trust Securities shall have no preemptive or similar rights and when issued
and delivered to Holders against payment of the purchase price therefor will be
fully paid and non-assessable by the Trust.  Except as provided in Section
5.11(b), the Holders of the Trust Securities, in their capacities as such, shall
be entitled to the same limitation of personal liability extended to
stockholders of private corporations for profit organized under the General
Corporation Law of the State of Delaware.
 
SECTION 5.6.                                Book-Entry Preferred Securities.
 
(a)           A Global Preferred Security may be exchanged, in whole or in part,
for Definitive Preferred Securities Certificates registered in the names of the
Owners only if such exchange complies with Section 5.7 and (i) the Depositary
advises the Administrative Trustees and the Property Trustee in writing that the
Depositary is no longer willing or able properly to discharge its
responsibilities with respect to the Global Preferred Security, and no qualified
successor is appointed by the Administrative Trustees within ninety (90) days of
receipt of such notice, (ii) the Depositary ceases to be a clearing agency
registered under the Exchange Act and the Administrative Trustees fail to
appoint a qualified successor within ninety (90) days of obtaining knowledge of
such event, (iii) the Administrative Trustees at their option advise the
Property Trustee in writing that the Trust elects to terminate the book-entry
system through the Depositary or (iv) a Note Event of Default has occurred and
is continuing. Upon the occurrence of any event specified in clause (i), (ii),
(iii) or (iv) above, the Administrative Trustees shall notify the Depositary and
instruct the Depositary to notify all Owners of Book-Entry Preferred Securities,
the Delaware Trustee and the Property Trustee of the occurrence of such event
and of the availability of the Definitive Preferred Securities Certificates to
Owners of the Preferred Securities requesting the same. Upon the issuance of
Definitive Preferred Securities Certificates, the Trustees shall recognize the
Holders of the Definitive Preferred Securities Certificates as
Holders.  Notwithstanding the foregoing, if an Owner of a beneficial interest in
a Global Preferred Security wishes at any time to transfer an interest in such
Global Preferred Security to a Person other than a QIB/QP, such transfer shall
be effected, subject to the Applicable Depositary Procedures, in accordance with
the provisions of this Section 5.6 and Section 5.7, and the transferee shall
receive a Definitive Preferred Securities Certificate in connection with such
transfer.    A holder of a Definitive Preferred Securities Certificate that is a
QIB/QP may, upon request and in accordance with the provisions of this Section
5.6 and Section 5.7, exchange such Definitive Preferred Securities Certificate
for a beneficial interest in a Global Preferred Security.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(b)           If any Global Preferred Security is to be exchanged for Definitive
Preferred Securities Certificates or canceled in part, or if any Definitive
Preferred Securities Certificate is to be exchanged in whole or in part for any
Global Preferred Security, then either (i) such Global Preferred Security shall
be so surrendered for exchange or cancellation as provided in this Article V or
(ii) the aggregate Liquidation Amount represented by such Global Preferred
Security shall be reduced, subject to Section 5.4, or increased by an amount
equal to the Liquidation Amount represented by that portion of the Global
Preferred Security to be so exchanged or canceled, or equal to the Liquidation
Amount represented by such Definitive Preferred Securities Certificates to be so
exchanged for any Global Preferred Security, as the case may be, by means of an
appropriate adjustment made on the records of the Securities Registrar,
whereupon the Property Trustee, in accordance with the Applicable Depositary
Procedures, shall instruct the Depositary or its authorized representative to
make a corresponding adjustment to its records. Upon any such surrender to the
Administrative Trustees or the Securities Registrar of any Global Preferred
Security or Securities by the Depositary, accompanied by registration
instructions, the Administrative Trustees, or any one of them, shall execute the
Definitive Preferred Securities Certificates in accordance with the instructions
of the Depositary.  None of the Securities Registrar or the Trustees shall be
liable for any delay in delivery of such instructions and may conclusively rely
on, and shall be fully protected in relying on, such instructions.
 
(c)           Every Definitive Preferred Securities Certificate executed and
delivered upon registration or transfer of, or in exchange for or in lieu of, a
Global Preferred Security or any portion thereof shall be executed and delivered
in the form of, and shall be, a Global Preferred Security, unless such
Definitive Preferred Securities Certificate is registered in the name of a
Person other than the Depositary for such Global Preferred Security or a nominee
thereof.
 
(d)           The Depositary or its nominee, as registered owner of a Global
Preferred Security, shall be the Holder of such Global Preferred Security for
all purposes under this Trust Agreement and the Global Preferred Security, and
Owners with respect to a Global Preferred Security shall hold such interests
pursuant to the Applicable Depositary Procedures. The Securities Registrar and
the Trustees shall be entitled to deal with the Depositary for all purposes of
this Trust Agreement relating to the Global Preferred Securities (including the
payment of the Liquidation Amount of and Distributions on the Book-Entry
Preferred Securities represented thereby and the giving of instructions or
directions by Owners of Book-Entry Preferred Securities represented thereby and
the giving of notices) as the sole Holder of the Book-Entry Preferred Securities
represented thereby and shall have no obligations to the Owners thereof.  None
of the Trustees nor the Securities Registrar shall have any liability in respect
of any transfers effected by the Depositary.
 
(e)           The rights of the Owners of the Book-Entry Preferred Securities
shall be exercised only through the Depositary and shall be limited to those
established by law, the Applicable Depositary Procedures and agreements between
such Owners and the Depositary and/or the Depositary Participants; provided,
that solely for the purpose of determining whether the Holders of the requisite
amount of Preferred Securities have voted on any matter provided for in this
Trust Agreement, to the extent that Preferred Securities are represented by a
Global Preferred Security, the Trustees may conclusively rely on, and shall be
fully protected in relying on, any written instrument (including a proxy)
delivered to the Property Trustee by the Depositary setting forth the Owners’
votes or assigning the right to vote on any matter to any
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

other Persons either in whole or in part.  To the extent that Preferred
Securities are represented by a Global Preferred Security, the initial
Depositary will make book-entry transfers among the Depositary Participants and
receive and transmit payments on the Preferred Securities that are represented
by a Global Preferred Security to such Depositary Participants, and none of the
Depositor or the Trustees shall have any responsibility or obligation with
respect thereto.
 
(f)           To the extent that a notice or other communication to the Holders
is required under this Trust Agreement, for so long as Preferred Securities are
represented by a Global Preferred Security,  the Trustees shall give all such
notices and communications to the Depositary, and shall have no obligations to
the Owners.
 
SECTION 5.7.                                Registration of Transfer and
Exchange of Preferred Securities Certificates.
 
(a)           The Property Trustee shall keep or cause to be kept, at the
Corporate Trust Office, a register or registers (the “Securities Register”) in
which the registrar and transfer agent with respect to the Trust Securities (the
“Securities Registrar”), subject to such reasonable regulations as it may
prescribe, shall provide for the registration of Preferred Securities
Certificates and Common Securities Certificates and registration of transfers
and exchanges of Preferred Securities Certificates as herein provided. The
Person acting as the Property Trustee shall at all times also be the Securities
Registrar.  The provisions of Article VIII shall apply to the Property Trustee
in its role as Securities Registrar.
 
(b)           Subject to Section 5.7(d), upon surrender for registration of
transfer of any Preferred Securities Certificate at the office or agency
maintained pursuant to Section 5.7(f), the Administrative Trustees or any one of
them shall execute by manual or facsimile signature and deliver to the Property
Trustee, and the Property Trustee shall authenticate and deliver, in the name of
the designated transferee or transferees, one or more new Preferred Securities
Certificates in authorized denominations of a like aggregate Liquidation Amount
as may be required by this Trust Agreement dated the date of execution by such
Administrative Trustee or Trustees.  At the option of a Holder, Preferred
Securities Certificates may be exchanged for other Preferred Securities
Certificates in authorized denominations and of a like aggregate Liquidation
Amount upon surrender of the Preferred Securities Certificate to be exchanged at
the office or agency maintained pursuant to Section 5.7(f).  Whenever any
Preferred Securities Certificates are so surrendered for exchange, the
Administrative Trustees or any one of them shall execute by manual or facsimile
signature and deliver to the Property Trustee, and the Property Trustee shall
authenticate and deliver, the Preferred Securities Certificates that the Holder
making the exchange is entitled to receive.
 
(c)           The Securities Registrar shall not be required, (i) to issue,
register the transfer of or exchange any Preferred Security during a period
beginning at the opening of business fifteen (15) days before the day of
selection for redemption of such Preferred Securities pursuant to Article IV and
ending at the close of business on the day of mailing of the notice of
redemption or (ii) to register the transfer of or exchange any Preferred
Security so selected for redemption in whole or in part, except, in the case of
any such Preferred Security to be redeemed in part, any portion thereof not to
be redeemed.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(d)           Every Preferred Securities Certificate presented or surrendered
for registration of transfer or exchange shall be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to the
Securities Registrar duly executed by the Holder or such Holder’s attorney duly
authorized in writing and accompanied by a certificate of the transferee
substantially in the form set forth as Exhibit E hereto.
 
(e)           No service charge shall be made for any registration of transfer
or exchange of Preferred Securities Certificates, but the Property Trustee on
behalf of the Trust may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or
exchange of Preferred Securities Certificates.
 
(f)           The Administrative Trustees shall designate an office or offices
or agency or agencies where Preferred Securities Certificates may be surrendered
for registration of transfer or exchange and initially designate the Corporate
Trust Office as its office and agency for such purposes. The Administrative
Trustees shall give prompt written notice to the Depositor, the Property Trustee
and to the Holders of any change in the location of any such office or agency.
 
(g)           The Preferred Securities may only be transferred to a “Qualified
Purchaser” as such term is defined in Section 2(a)(51) of the Investment Company
Act.
 
(h)           Neither the Trustee nor the Securities Registrar shall be
responsible for ascertaining whether any transfer hereunder complies with the
registration provisions of or any exemptions from the Securities Act, applicable
state securities laws or the applicable laws of any other jurisdiction, ERISA,
the Code or the Investment Company Act; provided, that if a certificate is
specifically required by the express terms of this Section 5.7 to be delivered
to the Trustee or the Securities Registrar by a Holder or transferee of a
Security, the Trustee and the Securities Registrar shall be under a duty to
receive and examine the same to determine whether or not the certificate
substantially conforms on its face to the requirements of this Indenture and
shall promptly notify the party delivering the same if such certificate does not
comply with such terms.
 
SECTION 5.8.                                Mutilated, Destroyed, Lost or Stolen
Securities Certificates.
 
(a)           If any mutilated Securities Certificate shall be surrendered to
the Securities Registrar together with such security or indemnity as may be
required by the Securities Registrar to save each of the Trustees harmless, the
Administrative Trustees, or any one of them, on behalf of the Trust, shall
execute and make available for delivery in exchange therefor a new Securities
Certificate of like class, tenor and denomination.
 
(b)           If the Securities Registrar shall receive evidence to its
satisfaction of the destruction, loss or theft of any Securities Certificate
and there shall be delivered to the Securities Registrar such security or
indemnity as may be required by it to save each of the Trustees harmless, then
in the absence of notice that such Securities Certificate shall have been
acquired by a protected purchaser, the Administrative Trustees, or any one of
them, on behalf of the Trust, shall execute and make available for delivery,
and, with respect to Preferred Securities, the Property Trustee shall
authenticate, in exchange for or in lieu of any such destroyed, lost or stolen
Securities Certificate, a new Securities Certificate of like class, tenor and
denomination.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(c)           In connection with the issuance of any new Securities Certificate
under this Section 5.8, the Administrative Trustees or the Securities Registrar
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection therewith.
 
(d)           Any duplicate Securities Certificate issued pursuant to this
Section 5.8 shall constitute conclusive evidence of an undivided beneficial
interest in the assets of the Trust corresponding to that evidenced by the
mutilated, lost, stolen or destroyed Securities Certificate, as if originally
issued, whether or not the lost, stolen or destroyed Securities Certificate
shall be found at any time.
 
(e)           If any such mutilated, destroyed, lost or stolen Securities
Certificate has become or is about to become due and payable, the Depositor in
its discretion may provide the Administrative Trustee with the funds to pay such
Trust Security and upon receipt of such funds, the Administrative Trustee shall
pay such Trust Security instead of issuing a new Securities Certificate.
 
(f)           The provisions of this Section 5.8 are exclusive and shall
preclude (to the extent lawful) all other rights and remedies with respect to
the replacement of mutilated, destroyed, lost or stolen Securities Certificates.
 
SECTION 5.9.                                Persons Deemed Holders.
 
The Trustees and the Securities Registrar shall each treat the Person in whose
name any Securities Certificate shall be registered in the Securities Register
as the owner of such Securities Certificate for the purpose of receiving
Distributions and for all other purposes whatsoever, and none of the Trustees
and the Securities Registrar shall be bound by any notice to the contrary.
 
SECTION 5.10.                              Cancellation.
 
All Preferred Securities Certificates surrendered for registration of transfer
or exchange or for payment shall, if surrendered to any Person other than the
Property Trustee, be delivered to the Property Trustee, and any such Preferred
Securities Certificates and Preferred Securities Certificates surrendered
directly to the Property Trustee for any such purpose shall be promptly canceled
by it.  The Administrative Trustees may at any time deliver to the Property
Trustee for cancellation any Preferred Securities Certificates previously
delivered hereunder that the Administrative Trustees may have acquired in any
manner whatsoever, and all Preferred Securities Certificates so delivered shall
be promptly canceled by the Property Trustee.  No Preferred Securities
Certificates shall be executed and delivered in lieu of or in exchange for any
Preferred Securities Certificates canceled as provided in this Section 5.10,
except as expressly permitted by this Trust Agreement.  All canceled Preferred
Securities Certificates shall be retained by the Property Trustee in accordance
with its customary practices.
 
SECTION 5.11.                              Ownership of Common Securities by
Depositor.
 
(a)           On the Closing Date, the Depositor shall acquire, and thereafter
shall retain, beneficial and record ownership of the Common Securities. Neither
the Depositor nor any successor Holder of the Common Securities may transfer
less than all the Common Securities,
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

and the Depositor or any such successor Holder may transfer the Common
Securities only (i) in connection with a consolidation or merger of the
Depositor into another Person, or any conveyance, transfer or lease by the
Depositor of its properties and assets substantially as an entirety to any
Person (in which event such Common Securities will be transferred to such
surviving entity, transferee or lessee, as the case may be), pursuant to
Section 8.1 of the Indenture or (ii) to the Depositor or an Affiliate of the
Depositor, in each such case in compliance with applicable law (including the
Securities Act, and applicable state securities and blue sky laws). To the
fullest extent permitted by law, any attempted transfer of the Common Securities
other than as set forth in the immediately preceding sentence shall be void. The
Administrative Trustees shall cause each Common Securities Certificate issued to
the Depositor to contain a legend stating substantially “THIS CERTIFICATE IS NOT
TRANSFERABLE EXCEPT IN COMPLIANCE WITH APPLICABLE LAW AND SECTION 5.11 OF THE
TRUST AGREEMENT.”
 
(b)           Any Holder of the Common Securities shall be liable for the debts
and obligations of the Trust in the manner and to the extent set forth with
respect to the Depositor and agrees that it shall be subject to all liabilities
to which the Depositor may be subject and, prior to becoming such a Holder,
shall deliver to the Administrative Trustees an instrument of assumption
satisfactory to such Trustees.
 
SECTION 5.12.                                           Restricted Legends.
 
(a)           Each Preferred Security Certificate shall bear a legend in
substantially the following form:
 
“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC.  THIS PREFERRED SECURITY IS EXCHANGEABLE FOR SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER OF THIS
PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS A WHOLE
BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF
DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.
 
UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO BIMINI CAPITAL TRUST I OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED IN THE NAME
OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]
 
THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH PREFERRED SECURITIES OR ANY INTEREST
THEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF ANY
PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE PREFERRED
SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.
 
THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE TRUST
OR (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
PURCHASER” (AS DEFINED IN SECTION 2(a)(51) OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED) AND (B) THE HOLDER WILL NOTIFY ANY PURCHASER OF ANY PREFERRED
SECURITIES FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.
 
THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES, OR ANY
INTEREST THEREIN,  IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF LESS
THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE
VOID AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH
PREFERRED SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT
OF PRINCIPAL OF OR INTEREST ON SUCH PREFERRED SECURITIES, OR ANY INTEREST
THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST
WHATSOEVER IN SUCH PREFERRED SECURITIES.
 
THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN,  BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S
INVESTMENT IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY
ACQUIRE OR HOLD THIS PREFERRED SECURITY OR ANY INTEREST THEREIN. ANY PURCHASER
OR HOLDER OF THE PREFERRED SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO
HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH
SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON
BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING
THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE.”
 
(b)           The above legend shall not be removed from any of the Preferred
Securities Certificates unless there is delivered to the Property Trustee and
the Depositor satisfactory evidence, which may include an opinion of counsel, as
may be reasonably required to ensure that any future transfers thereof may be
made without restriction under the provisions of the Securities Act and other
applicable law.  Upon provision of such satisfactory evidence, one or more of
the Administrative Trustees on behalf of the Trust shall execute and deliver to
the Property Trustee, and the Property Trustee shall deliver, at the written
direction of the Administrative Trustees and the Depositor, Preferred Securities
Certificates that do not bear the legend.
 
SECTION 5.13.                                           Form of Certificate of
Authentication.
 
The Property Trustee’s certificate of authentication shall be in substantially
the following form:
 
This is one of the Preferred Securities referred to in the within-mentioned
Trust Agreement.
 
Dated:
JPMorgan Chase Bank, National Association, not in its individual capacity, but
solely as Property Trustee





By:           ________________________________
Authorized signatory
 
ARTICLE VI.
 
 


 
 
Meetings; Voting; Acts of Holders
 
SECTION 6.1.                                Notice of Meetings.
 
Notice of all meetings of the Holders of the Preferred Securities, stating the
time, place and purpose of the meeting, shall be given by the Property Trustee
pursuant to Section 10.8 to
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

each Holder of Preferred Securities, at such Holder’s registered address, at
least fifteen (15) days and not more than ninety (90) days before the meeting.
At any such meeting, any business properly before the meeting may be so
considered whether or not stated in the notice of the meeting. Any adjourned
meeting may be held as adjourned without further notice.
 
SECTION 6.2.                                Meetings of Holders of the Preferred
Securities.
 
(a)           No annual meeting of Holders is required to be held. The Property
Trustee, however, shall call a meeting of the Holders of the Preferred
Securities to vote on any matter upon the written request of the Holders of at
least twenty five percent (25%) in aggregate Liquidation Amount of the
Outstanding Preferred Securities and the Administrative Trustees or the Property
Trustee may, at any time in their discretion, call a meeting of the Holders of
the Preferred Securities to vote on any matters as to which such Holders are
entitled to vote.
 
(b)           The Holders of at least a Majority in Liquidation Amount of the
Preferred Securities, present in person or by proxy, shall constitute a quorum
at any meeting of the Holders of the Preferred Securities.
 
(c)           If a quorum is present at a meeting, an affirmative vote by the
Holders present, in person or by proxy, holding Preferred Securities
representing at least a Majority in Liquidation Amount of the Preferred
Securities held by the Holders present, either in person or by proxy, at such
meeting shall constitute the action of the Holders of the Preferred Securities,
unless this Trust Agreement requires a lesser or greater number of affirmative
votes.
 
SECTION 6.3.                                Voting Rights.
 
Holders shall be entitled to one vote for each $10,000 of Liquidation Amount
represented by their Outstanding Trust Securities in respect of any matter as to
which such Holders are entitled to vote.
 
SECTION 6.4.                                Proxies, Etc.
 
At any meeting of Holders, any Holder entitled to vote thereat may vote by
proxy, provided, that no proxy shall be voted at any meeting unless it shall
have been placed on file with the Administrative Trustees, or with such other
officer or agent of the Trust as the Administrative Trustees may direct, for
verification prior to the time at which such vote shall be taken. Pursuant to a
resolution of the Property Trustee, proxies may be solicited in the name of the
Property Trustee or one or more officers of the Property Trustee. Only Holders
of record shall be entitled to vote. When Trust Securities are held jointly by
several Persons, any one of them may vote at any meeting in person or by proxy
in respect of such Trust Securities, but if more than one of them shall be
present at such meeting in person or by proxy, and such joint owners or their
proxies so present disagree as to any vote to be cast, such vote shall not be
received in respect of such Trust Securities. A proxy purporting to be executed
by or on behalf of a Holder shall be deemed valid unless challenged at or prior
to its exercise, and the burden of proving invalidity shall rest on the
challenger. No proxy shall be valid more than three years after its date of
execution.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

SECTION 6.5.                                Holder Action by Written Consent.
 
Any action that may be taken by Holders at a meeting may be taken without a
meeting and without prior notice if Holders holding at least a Majority in
Liquidation Amount of all Preferred Securities entitled to vote in respect of
such action (or such lesser or greater proportion thereof as shall be required
by any other provision of this Trust Agreement) shall consent to the action in
writing; provided, that notice of such action is promptly provided to the
Holders of Preferred Securities that did not consent to such action.  Any action
that may be taken by the Holders of all the Common Securities may be taken
without a meeting and without prior notice if such Holders shall consent to the
action in writing.
 
SECTION 6.6.                                Record Date for Voting and Other
Purposes.
 
Except as provided in Section 6.10(a), for the purposes of determining the
Holders who are entitled to notice of and to vote at any meeting or to act by
written consent, or to participate in any distribution on the Trust Securities
in respect of which a record date is not otherwise provided for in this Trust
Agreement, or for the purpose of any other action, the Administrative Trustees
may from time to time fix a date, not more than ninety (90) days prior to the
date of any meeting of Holders or the payment of a Distribution or other action,
as the case may be, as a record date for the determination of the identity of
the Holders of record for such purposes.
 
SECTION 6.7.                                Acts of Holders.
 
(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided or permitted by this Trust Agreement to be
given, made or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent thereof duly appointed in writing; and, except as otherwise
expressly provided herein, such action shall become effective when such
instrument or instruments are delivered to an Administrative Trustee. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
Trust Agreement and conclusive in favor of the Trustees, if made in the manner
provided in this Section 6.7.
 
(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than such signer’s
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of such signer’s authority. The fact and date of the execution
of any such instrument or writing, or the authority of the Person executing the
same, may also be proved in any other manner that any Trustee receiving the same
deems sufficient.
 
(c)           The ownership of Trust Securities shall be proved by the
Securities Register.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other Act of the Holder of any Trust Security shall bind every future
Holder of the same Trust Security and the Holder of every Trust Security issued
upon the registration of transfer thereof or in exchange therefor or in lieu
thereof in respect of anything done, omitted or suffered to be done by the
Trustees, the Administrative Trustees or the Trust in reliance thereon, whether
or not notation of such action is made upon such Trust Security.
 
(e)           Without limiting the foregoing, a Holder entitled hereunder to
take any action hereunder with regard to any particular Trust Security may do so
with regard to all or any part of the Liquidation Amount of such Trust Security
or by one or more duly appointed agents each of which may do so pursuant to such
appointment with regard to all or any part of such Liquidation Amount.
 
(f)           If any dispute shall arise among the Holders or the Trustees with
respect to the authenticity, validity or binding nature of any request, demand,
authorization, direction, notice, consent, waiver or other Act of such Holder or
Trustee under this Article VI, then the determination of such matter by the
Property Trustee shall be conclusive with respect to such matter.
 
SECTION 6.8.                                Inspection of Records.
 
Upon reasonable written notice to the Administrative Trustees and the Property
Trustee, the records of the Trust shall be open to inspection by any Holder
during normal business hours for any purpose reasonably related to such Holder’s
interest as a Holder.
 
SECTION 6.9.                                Limitations on Voting Rights.
 
(a)           Except as expressly provided in this Trust Agreement and in the
Indenture and as otherwise required by law, no Holder of Preferred Securities
shall have any right to vote or in any manner otherwise control the
administration, operation and management of the Trust or the obligations of the
parties hereto, nor shall anything herein set forth, or contained in the terms
of the Securities Certificates, be construed so as to constitute the Holders
from time to time as partners or members of an association.
 
(b)           So long as any Notes are held by the Property Trustee on behalf of
the Trust, the Property Trustee shall not (i) direct the time, method and place
of conducting any proceeding for any remedy available to the Note Trustee, or
exercise any trust or power conferred on the Property Trustee with respect to
the Notes, (ii) waive any past default that may be waived under Section 5.13 of
the Indenture or waive compliance with any covenant or condition under Section
10.7 of the Indenture, (iii) exercise any right to rescind or annul a
declaration that the principal of all the Notes shall be due and payable or
(iv) consent to any amendment, modification or termination of the Indenture or
the Notes, where such consent shall be required, without, in each case,
obtaining the prior approval of the Holders of at least a Majority in
Liquidation Amount of the Preferred Securities; provided, that where a consent
under the Indenture would require the consent of each holder of Notes (or each
Holder of Preferred Securities) affected thereby, no such consent shall be given
by the Property Trustee without the prior written consent of each Holder of
Preferred Securities. The Property Trustee shall not revoke any action
previously
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

authorized or approved by a vote of the Holders of the Preferred Securities,
except by a subsequent vote of the Holders of the Preferred Securities.  In
addition to obtaining the foregoing approvals of the Holders of the Preferred
Securities, prior to taking any of the foregoing actions, the Property Trustee
shall, at the expense of the Depositor, obtain an Opinion of Counsel experienced
in such matters to the effect that such action shall not cause the Trust to be
taxable as a corporation or classified as other than a grantor trust for United
States federal income tax purposes.
 
(c)           If any proposed amendment to the Trust Agreement provides for, or
the Trustees otherwise propose to effect, (i) any action that would adversely
affect in any material respect the powers, preferences or special rights of the
Preferred Securities, whether by way of amendment to the Trust Agreement or
otherwise or (ii) the dissolution, winding-up or termination of the Trust, other
than pursuant to the terms of this Trust Agreement, then the Holders of
Outstanding Preferred Securities as a class will be entitled to vote on such
amendment or proposal and such amendment or proposal shall not be effective
except with the approval of the Holders of at least a Majority in Liquidation
Amount of the Preferred Securities. Notwithstanding any other provision of this
Trust Agreement, no amendment to this Trust Agreement may be made if, as a
result of such amendment, it would cause the Trust to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes.
 
SECTION 6.10.                                           Acceleration of
Maturity; Rescission of Annulment; Waivers of Past Defaults.
 
(a)           For so long as any Preferred Securities remain Outstanding, if,
upon a Note Event of Default, the Note Trustee fails or the holders of not less
than twenty five percent (25%) in principal amount of the outstanding Notes fail
to declare the principal of all of the Notes to be immediately due and payable,
the Holders of at least twenty five percent (25%) in Liquidation Amount of the
Preferred Securities then Outstanding shall have the right to make such
declaration by a notice in writing to the Property Trustee, the Depositor and
the Note Trustee.  At any time after a declaration of acceleration with respect
to the Notes has been made and before a judgment or decree for payment of the
money due has been obtained by the Note Trustee as provided in the Indenture,
the Holders of at least a Majority in Liquidation Amount of the Preferred
Securities, by written notice to the Property Trustee, the Depositor and the
Note Trustee, may rescind and annul such declaration and its consequences if:
 
(i)           the Depositor has paid or deposited with the Note Trustee a sum
sufficient to pay:
 
(A)           all overdue installments of interest on all of the Notes;
 
(B)           any accrued Additional Interest on all of the Notes;
 
(C)           the principal of and any premium, if any, on any Notes that have
become due otherwise than by such declaration of acceleration and interest and
Additional Interest thereon at the rate borne by the Notes; and
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(D)           all sums paid or advanced by the Note Trustee under the Indenture
and the reasonable compensation, expenses, disbursements and advances of the
Note Trustee, the Property Trustee and their agents and counsel; and
 
(ii)           all Note Events of Default, other than the non-payment of the
principal of the Notes that has become due solely by such acceleration, have
been cured or waived as provided in Section 5.13 of the Indenture.
 
Upon receipt by the Property Trustee of written notice requesting such an
acceleration, or rescission and annulment thereof, by Holders of any part of the
Preferred Securities, a record date shall be established for determining Holders
of Outstanding Preferred Securities entitled to join in such notice, which
record date shall be at the close of business on the day the Property Trustee
receives such notice. The Holders on such record date, or their duly designated
proxies, and only such Persons, shall be entitled to join in such notice,
whether or not such Holders remain Holders after such record date; provided,
that, unless such declaration of acceleration, or rescission and annulment, as
the case may be, shall have become effective by virtue of the requisite
percentage having joined in such notice prior to the day that is ninety (90)
days after such record date, such notice of declaration of acceleration, or
rescission and annulment, as the case may be, shall automatically and without
further action by any Holder be canceled and of no further effect. Nothing in
this paragraph shall prevent a Holder, or a proxy of a Holder, from giving,
after expiration of such ninety (90)-day period, a new written notice of
declaration of acceleration, or rescission and annulment thereof, as the case
may be, that is identical to a written notice that has been canceled pursuant to
the proviso to the preceding sentence, in which event a new record date shall be
established pursuant to the provisions of this Section 6.10(a).
 
(b)           For so long as any Preferred Securities remain Outstanding, to the
fullest extent permitted by law and subject to the terms of this Trust Agreement
and the Indenture, upon a Note Event of Default specified in paragraph (a) or
(b) of Section 5.1 of the Indenture, any Holder of Preferred Securities shall
have the right to institute a proceeding directly against the Depositor,
pursuant to Section 5.8 of the Indenture, for enforcement of payment to such
Holder of any amounts payable in respect of Notes having an aggregate principal
amount equal to the aggregate Liquidation Amount of the Preferred Securities of
such Holder.  Except as set forth in Section 6.10(a) and this Section 6.10(b),
the Holders of Preferred Securities shall have no right to exercise directly any
right or remedy available to the holders of, or in respect of, the Notes.
 
(c)           Notwithstanding paragraphs (a) and (b) of this Section 6.10, the
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
may, on behalf of the Holders of all the Preferred Securities, waive any Note
Event of Default, except any Note Event of Default arising from the failure to
pay any principal of or any premium, if any, or interest on (including any
Additional Interest) the Notes (unless such Note Event of Default has been cured
and a sum sufficient to pay all matured installments of interest and all
principal and premium, if any, on all Notes due otherwise than by acceleration
has been deposited with the Note Trustee) or a Note Event of Default in respect
of a covenant or provision that under the Indenture cannot be modified or
amended without the consent of the holder of each outstanding Note.  Upon any
such waiver, such Note Event of Default shall cease to exist and any Note Event
of Default arising therefrom shall be deemed to have been cured for every
purpose of the Indenture; but no
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

such waiver shall affect any subsequent Note Event of Default or impair any
right consequent thereon.
 
(d)           Notwithstanding paragraphs (a) and (b) of this Section 6.10, the
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
may, on behalf of the Holders of all the Preferred Securities, waive any past
Event of Default and its consequences.  Upon such waiver, any such Event of
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured, for every purpose of this Trust Agreement, but no
such waiver shall extend to any subsequent or other Event of Default or impair
any right consequent thereon.
 
(e)           The Holders of a Majority in Liquidation Amount of the Preferred
Securities shall have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Property Trustee in
respect of this Trust Agreement or the Notes or exercising any trust or power
conferred upon the Property Trustee under this Trust Agreement; provided, that,
subject to Sections 8.5 and 8.7, the Property Trustee shall have the right to
decline to follow any such direction if the Property Trustee being advised by
counsel determines that the action so directed may not lawfully be taken, or if
the Property Trustee in good faith shall, by an officer or officers of the
Property Trustee, determine that the proceedings so directed would be illegal or
involve it in personal liability or be unduly prejudicial to the rights of
Holders not party to such direction, and provided, further, that nothing in this
Trust Agreement shall impair the right of the Property Trustee to take any
action deemed proper by the Property Trustee and which is not inconsistent with
such direction.
 
 
ARTICLE VII.
 
 


 
 
Representations and Warranties
 
SECTION 7.1.                                Representations and Warranties of
the Property Trustee and the Delaware Trustee.
 
The Property Trustee and the Delaware Trustee, each severally on behalf of and
as to itself, hereby represents and warrants for the benefit of the Depositor
and the Holders that:
 
(a)           the Property Trustee is a national banking association, duly
organized and validly existing under the laws of the United States;
 
(b)           the Property Trustee has full corporate power, authority and legal
right to execute, deliver and perform its obligations under this Trust Agreement
and has taken all necessary action to authorize the execution, delivery and
performance by it of this Trust Agreement;
 
(c)           the Delaware Trustee is a national banking association, duly
formed and validly existing under the laws of the United States;
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(d)           the Delaware Trustee has full corporate power, authority and legal
right to execute, deliver and perform its obligations under this Trust Agreement
and has taken all necessary action to authorize the execution, delivery and
performance by it of this Trust Agreement;
 
(e)           this Trust Agreement has been duly authorized, executed and
delivered by the Property Trustee and the Delaware Trustee and constitutes the
legal, valid and binding agreement of each of the Property Trustee and the
Delaware Trustee enforceable against each of them in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws affecting creditors’ rights
generally and to general principles of equity;
 
(f)           the execution, delivery and performance of this Trust Agreement
have been duly authorized by all necessary corporate or other action on the part
of the Property Trustee and the Delaware Trustee and do not require any approval
of stockholders of the Property Trustee and the Delaware Trustee and such
execution, delivery and performance will not (i) violate the Restated
Organization Certificate or Articles of Association, as applicable, or By-laws
of the Property Trustee or the Delaware Trustee, (ii) violate any provision of,
or constitute, with or without notice or lapse of time, a default under, or
result in the imposition of any lien on any properties included in the Trust
Property pursuant to the provisions of any indenture, mortgage, credit
agreement, license or other agreement or instrument to which the Property
Trustee or the Delaware Trustee is a party or by which it is bound, or
(iii) violate any applicable law, governmental rule or regulation of the United
States or the State of Delaware, as the case may be, governing the banking,
trust or general powers of the Property Trustee or the Delaware Trustee or any
order, judgment or decree applicable to the Property Trustee or the Delaware
Trustee;
 
(g)           neither the authorization, execution or delivery by the Property
Trustee or the Delaware Trustee of this Trust Agreement nor the consummation of
any of the transactions by the Property Trustee or the Delaware Trustee
contemplated herein requires the consent or approval of, the giving of notice
to, the registration with or the taking of any other action with respect to any
governmental authority or agency under any existing law of the United States or
the State of Delaware governing the banking, trust or general powers of the
Property Trustee or the Delaware Trustee, as the case may be; and
 
(h)           to the best of each of the Property Trustee’s and the Delaware
Trustee’s knowledge, there are no proceedings pending or threatened against or
affecting the Property Trustee or the Delaware Trustee in any court or before
any governmental authority, agency or arbitration board or tribunal that,
individually or in the aggregate, would materially and adversely affect the
Trust or would question the right, power and authority of the Property Trustee
or the Delaware Trustee, as the case may be, to enter into or perform its
obligations as one of the Trustees under this Trust Agreement.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

SECTION 7.2.                                Representations and Warranties of
Depositor.
 
The Depositor hereby represents and warrants for the benefit of the Holders and
the Trustees that:
 
(a)           the Depositor is a corporation duly organized, validly existing
and in good standing under the laws of its state of incorporation;
 
(b)           the Depositor has full corporate power, authority and legal right
to execute, deliver and perform its obligations under this Trust Agreement, the
Indenture and the Notes dated of even date herewith issued pursuant to the terms
of the Indenture (the “Replacement Notes”), and has taken all necessary action
to authorize the execution, delivery and performance by it of this Trust
Agreement, the Indenture and the Replacement Notes;
 
(c)           each of this Trust Agreement, the Indenture and each Replacement
Note has been duly authorized, executed and delivered by the Depositor and
constitutes the legal, valid and binding agreement of the Depositor enforceable
against the Depositor in accordance with its respective terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and to general principles of equity;
 
(d)           the Securities Certificates issued on the date hereof have been
duly authorized by the Trust and will be validly issued, fully paid and
non-assessable and will represent undivided beneficial interests in the assets
of the Trust entitled to the benefits of this Trust Agreement, enforceable
against the Trust in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity; the issuance of the Securities is not
subject to any preemptive or other similar rights; on the date hereof, all of
the issued and outstanding Common Securities will be directly owned by the
Company free and clear of any pledge, security interest, claim, lien or other
encumbrance of any kind;
 
(e)           the execution, delivery and performance of this Trust Agreement,
the Indenture and the Replacement Notes have been duly authorized by all
necessary corporate or other action on the part of the Depositor and do not
require any approval of stockholders of the Depositor and such execution,
delivery and performance will not (i) violate the articles or certificate of
incorporation or by-laws (or other organizational documents) of the Depositor or
(ii) violate any applicable law, governmental rule or regulation governing the
Depositor or any material portion of its property or any order, judgment or
decree applicable to the Depositor or any material portion of its property;
 
(f)           neither (i) the authorization, execution or delivery by the
Depositor of this Trust Agreement, the Indenture or the Replacement Notes nor
(ii) the consummation of any of the transactions by the Depositor contemplated
herein requires the consent or approval of, the giving of notice to, the
registration with or the taking of any other action with respect to any
governmental authority or agency under any existing law governing the Depositor
or any material portion of its property; and
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(g)           there are no proceedings pending or, to the best of the
Depositor’s knowledge, threatened against or affecting the Depositor or any
material portion of its property in any court or before any governmental
authority, agency or arbitration board or tribunal that, individually or in the
aggregate, would materially and adversely affect the Trust or would question the
right, power and authority of the Depositor, as the case may be, to enter into
or perform its obligations under this Trust Agreement, the Indenture or the
Replacement Notes.
 
 
ARTICLE VIII.
 
 


 
 
The Trustees
 
SECTION 8.1.                                Number of Trustees.
 
The number of Trustees shall be five (5); provided, that the Property Trustee
and the Delaware Trustee may be the same Person, in which case the number of
Trustees shall be four (4).  The number of Trustees may be increased or
decreased by Act of the Holder of the Common Securities subject to Sections 8.2,
8.3, and 8.4.  The death, resignation, retirement, removal, bankruptcy,
incompetence or incapacity to perform the duties of a Trustee shall not operate
to annul, dissolve or terminate the Trust.
 
SECTION 8.2.                                Property Trustee Required.
 
There shall at all times be a Property Trustee hereunder with respect to the
Trust Securities. The Property Trustee shall be a corporation organized and
doing business under the laws of the United States or of any state thereof,
authorized to exercise corporate trust powers, having a combined capital and
surplus of at least fifty million dollars ($50,000,000), subject to supervision
or examination by federal or state authority and having an office within the
United States.  If any such Person publishes reports of condition at least
annually pursuant to law or to the requirements of its supervising or examining
authority, then for the purposes of this Section 8.2, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the Property Trustee shall cease to be eligible in accordance with the
provisions of this Section 8.2, it shall resign immediately in the manner and
with the effect hereinafter specified in this Article VIII.
 
SECTION 8.3.                                Delaware Trustee Required.
 
(a)           If required by the Delaware Statutory Trust Act, there shall at
all times be a Delaware Trustee with respect to the Trust Securities. The
Delaware Trustee shall either be (i) a natural person who is at least 21 years
of age and a resident of the State of Delaware or (ii) a legal entity that has
its principal place of business in the State of Delaware, otherwise meets the
requirements of applicable Delaware law and shall act through one or more
persons authorized to bind such entity.  If at any time the Delaware Trustee
shall cease to be eligible in accordance with the provisions of this Section
8.3, it shall resign immediately in the manner and with the
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

effect hereinafter specified in this Article VIII.  The Delaware Trustee shall
have the same rights, privileges and immunities as the Property Trustee.
 
(b)           The Delaware Trustee shall not be entitled to exercise any powers,
nor shall the Delaware Trustee have any of the duties and responsibilities, of
the Property Trustee or the Administrative Trustees set forth herein. The
Delaware Trustee shall be one of the trustees of the Trust for the sole and
limited purpose of fulfilling the requirements of Section 3807 of the Delaware
Statutory Trust Act and for taking such actions as are required to be taken by a
Delaware trustee under the Delaware Statutory Trust Act.  The duties (including
fiduciary duties), liabilities and obligations of the Delaware Trustee shall be
limited to (a) accepting legal process served on the Trust in the State of
Delaware and (b) the execution of any certificates required to be filed with the
Secretary of State of the State of Delaware that the Delaware Trustee is
required to execute under Section 3811 of the Delaware Statutory Trust Act and
there shall be no other duties (including fiduciary duties) or obligations,
express or implied, at law or in equity, of the Delaware Trustee.
 
SECTION 8.4.                                Appointment of Administrative
Trustees.
 
(a)           There shall at all times be one or more Administrative Trustees
hereunder with respect to the Trust Securities. Each Administrative Trustee
shall be either a natural person who is at least 21 years of age or a legal
entity that shall act through one or more persons authorized to bind that
entity.  Each of the individuals identified as an “Administrative Trustee” in
the preamble of this Trust Agreement hereby accepts his or her appointment as
such.
 
(b)           Except where a requirement for action by a specific number of
Administrative Trustees is expressly set forth in this Trust Agreement, any act
required or permitted to be taken by, and any power of the Administrative
Trustees may be exercised by, or with the consent of, any one such
Administrative Trustee.  Whenever a vacancy in the number of Administrative
Trustees shall occur, until such vacancy is filled by the appointment of an
Administrative Trustee in accordance with Section 8.11, the Administrative
Trustees in office, regardless of their number (and notwithstanding any other
provision of this Trust Agreement), shall have all the powers granted to the
Administrative Trustees and shall discharge all the duties imposed upon the
Administrative Trustees by this Trust Agreement.
 
SECTION 8.5.                                Duties and Responsibilities of the
Trustees.
 
(a)           The rights, immunities, duties and responsibilities of the
Trustees shall be as provided by this Trust Agreement and there shall be no
other duties (including fiduciary duties) or obligations, express or implied, at
law or in equity, of the Trustees; provided, however, that if an Event of
Default known to the Property Trustee has occurred and is continuing, the
Property Trustee shall, prior to the receipt of directions, if any, from the
Holders of at least a Majority in Liquidation Amount of the Preferred
Securities, exercise such of the rights and powers vested in it by this Trust
Agreement, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.  Notwithstanding the foregoing, no provision of this
Trust Agreement shall require any of the Trustees to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its or their rights or
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

powers, if it or they shall have reasonable grounds for believing that repayment
of such funds or adequate indemnity against such risk or liability is not
reasonably assured to it. Whether or not herein expressly so provided, every
provision of this Trust Agreement relating to the conduct or affecting the
liability of or affording protection to the Trustees shall be subject to the
provisions of this Section 8.5.  Nothing in this Trust Agreement shall be
construed to release any Administrative Trustee from liability for his or her
own negligent action, negligent failure to act; or his or her own willful
misconduct.  To the extent that, at law or in equity, a Trustee has duties and
liabilities relating to the Trust or to the Holders, such Trustee shall not be
liable to the Trust or to any Holder for such Trustee’s good faith reliance on
the provisions of this Trust Agreement. The provisions of this Trust Agreement,
to the extent that they restrict the duties and liabilities of the Trustees
otherwise existing at law or in equity, are agreed by the Depositor and the
Holders to replace such other duties and liabilities of the Trustees.
 
(b)           All payments made by the Property Trustee or a Paying Agent in
respect of the Trust Securities shall be made only from the revenue and proceeds
from the Trust Property and only to the extent that there shall be sufficient
revenue or proceeds from the Trust Property to enable the Property Trustee or a
Paying Agent to make payments in accordance with the terms hereof. Each Holder,
by its acceptance of a Trust Security, agrees that it will look solely to the
revenue and proceeds from the Trust Property to the extent legally available for
distribution to it as herein provided and that the Trustees are not personally
liable to it for any amount distributable in respect of any Trust Security or
for any other liability in respect of any Trust Security. This Section 8.5(b)
does not limit the liability of the Trustees expressly set forth elsewhere in
this Trust Agreement.
 
(c)           No provisions of this Trust Agreement shall be construed to
relieve the Property Trustee from liability with respect to matters that are
within the authority of the Property Trustee under this Trust Agreement for its
own negligent action, negligent failure to act or willful misconduct, except
that:
 
(i)           the Property Trustee shall not be liable for any error or judgment
made in good faith by an authorized officer of the Property Trustee, unless it
shall be proved that the Property Trustee was negligent in ascertaining the
pertinent facts;
 
(ii)           the Property Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with the
direction of the Holders of at least a Majority in Liquidation Amount of the
Preferred Securities relating to the time, method and place of conducting any
proceeding for any remedy available to the Property Trustee hereunder or under
the Indenture, or exercising any trust or power conferred upon the Property
Trustee under this Trust Agreement;
 
(iii)           the Property Trustee’s sole duty with respect to the custody,
safe keeping and physical preservation of the Notes and the Payment Account
shall be to deal with such Property in a similar manner as the Property Trustee
deals with similar property for its own account, subject to the protections and
limitations on liability afforded to the Property Trustee under this Trust
Agreement;
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(iv)           the Property Trustee shall not be liable for any interest on any
money received by it except as it may otherwise agree in writing with the
Depositor; and money held by the Property Trustee need not be segregated from
other funds held by it except in relation to the Payment Account maintained by
the Property Trustee pursuant to Section 3.1 and except to the extent otherwise
required by law; and
 
(v)           the Property Trustee shall not be responsible for monitoring the
compliance by the Administrative Trustees or the Depositor with their respective
duties under this Trust Agreement, nor shall the Property Trustee be liable for
the default or misconduct of any other Trustee or the Depositor.
 
SECTION 8.6.                                Notices of Defaults and Extensions.
 
(a)           Within ninety (90) days after the occurrence of a default actually
known to the Property Trustee, the Property Trustee shall transmit notice of
such default to the Holders, the Administrative Trustees and the Depositor,
unless such default shall have been cured or waived.  For the purpose of this
Section 8.6, the term “default” means any event that is, or after notice or
lapse of time or both would become, an Event of Default.
 
(b)           Reserved.
 
(c)           The Property Trustee shall not be charged with knowledge of any
Event of Default unless either (i) a Responsible Officer of the Property Trustee
shall have actual knowledge or (ii) the Property Trustee shall have received
written notice thereof from the Depositor, an Administrative Trustee or a
Holder.
 
(d)           The Property Trustee shall notify all Holders of the Preferred
Securities of any notice of default received with respect to the Notes.
 
SECTION 8.7.                                Certain Rights of Property Trustee.
 
Subject to the provisions of Section 8.5:
 
(a)           the Property Trustee may conclusively rely and shall be protected
in acting or refraining from acting in good faith and in accordance with the
terms hereof upon any resolution, Opinion of Counsel, certificate, written
representation of a Holder or transferee, certificate of auditors or any other
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, appraisal, bond, debenture, note, other
evidence of indebtedness or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties;
 
(b)           if (i) in performing its duties under this Trust Agreement the
Property Trustee is required to decide between alternative courses of action,
(ii) in construing any of the provisions of this Trust Agreement the Property
Trustee finds a provision ambiguous or inconsistent with any other provisions
contained herein or (iii) the Property Trustee is unsure of the application of
any provision of this Trust Agreement, then, except as to any matter as to which
the Holders of the Preferred Securities are entitled to vote under the terms of
this Trust Agreement, the Property Trustee shall deliver a notice
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

to the Depositor requesting the Depositor’s written instruction as to the course
of action to be taken and the Property Trustee shall take such action, or
refrain from taking such action, as the Property Trustee shall be instructed in
writing to take, or to refrain from taking, by the Depositor; provided, that if
the Property Trustee does not receive such instructions of the Depositor within
ten (10) Business Days after it has delivered such notice or such reasonably
shorter period of time set forth in such notice, the Property Trustee may, but
shall be under no duty to, take such action, or refrain from taking such action,
as the Property Trustee shall deem advisable and in the best interests of the
Holders, in which event the Property Trustee shall have no liability except for
its own negligence, bad faith or willful misconduct;
 
(c)           any direction or act of the Depositor contemplated by this Trust
Agreement shall be sufficiently evidenced by an Officers’ Certificate unless
otherwise expressly provided herein;
 
(d)           any direction or act of an Administrative Trustee contemplated by
this Trust Agreement shall be sufficiently evidenced by a certificate executed
by such Administrative Trustee and setting forth such direction or act;
 
(e)           the Property Trustee shall have no duty to see to any recording,
filing or registration of any instrument (including any financing or
continuation statement or any filing under tax or securities laws) or any
re-recording, re-filing or re-registration thereof;
 
(f)           the Property Trustee may consult with counsel (which counsel may
be counsel to the Property Trustee, the Depositor or any of its Affiliates, and
may include any of its employees) and the advice of such counsel shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon and in
accordance with such advice; the Property Trustee shall have the right at any
time to seek instructions concerning the administration of this Trust Agreement
from any court of competent jurisdiction;
 
(g)           the Property Trustee shall be under no obligation to exercise any
of the rights or powers vested in it by this Trust Agreement at the request or
direction of any of the Holders pursuant to this Trust Agreement, unless such
Holders shall have offered to the Property Trustee reasonable security or
indemnity against the costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities that might be incurred by it in compliance with such
request or direction, including reasonable advances as may be requested by the
Property Trustee; provided, however, that nothing contained in this Section
8.7(g) shall be construed to relieve the Property Trustee, upon the occurrence
of an Event of Default, of its obligation to exercise the rights and powers in
it vested by this Trust Agreement; provided, further, that nothing contained in
this Section 8.7(g) shall prevent the Property Trustee from exercising its
rights under Section 8.11 hereof;
 
(h)           the Property Trustee shall not be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order,
approval, bond, debenture, note or other evidence of indebtedness or other paper
or document, unless requested in writing to do so
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

by one or more Holders, but the Property Trustee may make such further inquiry
or investigation into such facts or matters as it may see fit, and, if the
Property Trustee shall determine to make such inquiry or investigation, it shall
be entitled to examine the books, records and premises of the Depositor,
personally or by agent or attorney;
 
(i)           the Property Trustee may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through its
agents, attorneys, custodians or nominees and the Property Trustee shall not be
responsible for any negligence or misconduct on the part of any such agent,
attorney, custodian or nominee appointed with due care by it hereunder;
 
(j)           whenever in the administration of this Trust Agreement the
Property Trustee shall deem it desirable to receive instructions with respect to
enforcing any remedy or right hereunder, the Property Trustee (i) may request
instructions from the Holders (which instructions may only be given by the
Holders of the same proportion in Liquidation Amount of the Trust Securities as
would be entitled to direct the Property Trustee under this Trust Agreement in
respect of such remedy, right or action), (ii) may refrain from enforcing such
remedy or right or taking such other action until such instructions are received
and (iii) shall be protected in acting in accordance with such instructions;
 
(k)           except as otherwise expressly provided by this Trust Agreement,
the Property Trustee shall not be under any obligation to take any action that
is discretionary under the provisions of this Trust Agreement;
 
(l)           without prejudice to any other rights available to the Property
Trustee under applicable law, when the Property Trustee incurs expenses or
renders services in connection with a Bankruptcy Event, such expenses (including
legal fees and expenses of its agents and counsel) and the compensation for such
services are intended to constitute expenses of administration under any
bankruptcy law or law relating to creditors rights generally; and
 
(m)           whenever in the administration of this Trust Agreement the
Property Trustee shall deem it desirable that a matter be proved or established
prior to taking, suffering or omitting any action hereunder, the Property
Trustee (unless other evidence be herein specifically prescribed) may, in the
absence of bad faith on its part, request and rely on an Officers’ Certificate
which, upon receipt of such request, shall be promptly delivered by the
Depositor.
 
No provision of this Trust Agreement shall be deemed to impose any duty or
obligation on any Trustee to perform any act or acts or exercise any right,
power, duty or obligation conferred or imposed on it, in any jurisdiction in
which it shall be illegal, or in which such Person shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts,
or to exercise any such right, power, duty or obligation.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

SECTION 8.8.                                Delegation of Power.
 
Any Trustee may, by power of attorney consistent with applicable law, delegate
to any other natural person over the age of 21 its, his or her power for the
purpose of executing any documents contemplated in Section 2.5.  The Trustees
shall have power to delegate from time to time to the Depositor the doing of
such things and the execution of such instruments either in the name of the
Trust or the names of the Trustees or otherwise as the Trustees may deem
expedient, to the extent such delegation is not prohibited by applicable law or
contrary to the provisions of this Trust Agreement.
 
SECTION 8.9.                                May Hold Securities.
 
Any Trustee or any other agent of any Trustee or the Trust, in its individual or
any other capacity, may become the owner or pledgee of Trust Securities and
except as provided in the definition of the term “Outstanding” in Article I, may
otherwise deal with the Trust with the same rights it would have if it were not
an Trustee or such other agent.
 
SECTION 8.10.                             Compensation; Reimbursement;
Indemnity.
 
The Depositor agrees:
 
(a)           to pay to the Trustees from time to time such reasonable
compensation for all services rendered by them hereunder as may be agreed by the
Depositor and the Trustees from time to time (which compensation shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust);
 
(b)           to reimburse the Trustees upon request for all reasonable
expenses, disbursements and advances incurred or made by the Trustees in
accordance with any provision of this Trust Agreement (including the reasonable
compensation and the expenses and disbursements of their agents and counsel),
except any such expense, disbursement or advance as may be attributable to their
gross negligence, bad faith or willful misconduct; and
 
(c)           to the fullest extent permitted by applicable law, to indemnify
and hold harmless (i) each Trustee, (ii) any Affiliate of any Trustee, (iii) any
officer, director, shareholder, employee, representative or agent of any Trustee
or any Affiliate of any Trustee and (iv) any employee or agent of the Trust
(referred to herein as an “Indemnified Person”) from and against any loss,
damage, liability, tax (other than income, franchise or other taxes imposed on
amounts paid pursuant to Section 8.10(a) or (b) hereof), penalty, expense or
claim of any kind or nature whatsoever incurred without negligence, bad faith or
willful misconduct on its part, arising out of or in connection with the
acceptance or administration of the Trust hereunder, including the advancement
of funds to cover the costs and expenses of defending itself against any claim
or liability in connection with the exercise or performance of any of its powers
or duties hereunder.
 
The Trust shall have no payment, reimbursement or indemnity obligations to the
Trustees under this Section 8.10.  The provisions of this Section 8.10 shall
survive the termination of this Trust Agreement and the earlier removal or
resignation of any Trustee.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

No Trustee may claim any Lien on any Trust Property whether before or after
termination of the Trust as a result of any amount due pursuant to this
Section 8.10.
 
To the fullest extent permitted by law, in no event shall the Property Trustee
and the Delaware Trustee be liable for any indirect, special, punitive or
consequential loss or damage of any kind whatsoever, including, but not limited
to, lost profits, even if the Trustee has been advised of the likelihood of such
loss or damage and regardless of the form of action.
 
In no event shall the Property Trustee and the Delaware Trustee be liable for
any failure or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action, including any laws, ordinances, regulations, governmental
action or the like which delay, restrict or prohibit the providing of the
services contemplated by this Trust Agreement.
 
SECTION 8.11.                                           Resignation and Removal;
Appointment of Successor.
 
(a)           No resignation or removal of any Trustee and no appointment of a
successor Trustee pursuant to this Article VIII shall become effective until the
acceptance of appointment by the successor Trustee in accordance with the
applicable requirements of Section 8.12.
 
(b)           A Trustee may resign at any time by giving written notice thereof
to the Depositor and, in the case of the Property Trustee and the Delaware
Trustee, to the Holders.
 
(c)           Unless an Event of Default shall have occurred and be continuing,
the Property Trustee or the Delaware Trustee, or both of them, may be removed
(with or without cause) at any time by Act of the Holder of Common
Securities.  If an Event of Default shall have occurred and be continuing, the
Property Trustee or the Delaware Trustee, or both of them, may be removed (with
or without cause) at such time by Act of the Holders of at least a Majority in
Liquidation Amount of the Preferred Securities, delivered to the removed Trustee
(in its individual capacity and on behalf of the Trust).  An Administrative
Trustee may be removed (with or without cause) only by Act of the Holder of the
Common Securities at any time.
 
(d)           If any Trustee shall resign, be removed or become incapable of
acting as Trustee, or if a vacancy shall occur in the office of any Trustee for
any reason, at a time when no Event of Default shall have occurred and be
continuing, the Holder of the Common Securities, by Act of the Holder of the
Common Securities, shall promptly appoint a successor Trustee or Trustees, and
such successor Trustee and the retiring Trustee shall comply with the applicable
requirements of Section 8.12.  If the Property Trustee or the Delaware Trustee
shall resign, be removed or become incapable of continuing to act as the
Property Trustee or the Delaware Trustee, as the case may be, at a time when an
Event of Default shall have occurred and be continuing, the Holders of the
Preferred Securities, by Act of the Holders of a Majority in Liquidation Amount
of the Preferred Securities, shall promptly appoint a successor Property Trustee
or Delaware Trustee, and such successor Property Trustee or Delaware Trustee and
the retiring Property Trustee or Delaware Trustee shall comply with the
applicable requirements of Section 8.12.  If an Administrative Trustee shall
resign, be removed or become incapable of acting as Administrative Trustee, at a
time when an Event of Default shall have occurred and be
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

continuing, the Holder of the Common Securities by Act of the Holder of Common
Securities shall promptly appoint a successor Administrative Trustee and such
successor Administrative Trustee and the retiring Administrative Trustee shall
comply with the applicable requirements of Section 8.12.  If no successor
Trustee shall have been so appointed by the Holder of the Common Securities or
Holders of the Preferred Securities, as the case may be, and accepted
appointment in the manner required by Section 8.12 within thirty (30) days after
the giving of a notice of resignation by a Trustee, the removal of a Trustee, or
a Trustee becoming incapable of acting as such Trustee, any Holder who has been
a Holder of Preferred Securities for at least six (6) months may, on behalf of
himself and all others similarly situated, and any resigning Trustee may, in
each case, at the expense of the Depositor, petition any court of competent
jurisdiction for the appointment of a successor Trustee.
 
(e)           The Depositor shall give notice of each resignation and each
removal of the Property Trustee or the Delaware Trustee and each appointment of
a successor Property Trustee or Delaware Trustee to all Holders in the manner
provided in Section 10.8.  Each notice shall include the name of the successor
Property Trustee or Delaware Trustee and the address of its Corporate Trust
Office if it is the Property Trustee.
 
(f)           Notwithstanding the foregoing or any other provision of this Trust
Agreement, in the event any Administrative Trustee or a Delaware Trustee who is
a natural person dies or becomes, in the opinion of the Holder of Common
Securities, incompetent or incapacitated, the vacancy created by such death,
incompetence or incapacity may be filled by (i) the unanimous act of the
remaining Administrative Trustees if there are at least two of them or (ii)
otherwise by the Holder of the Common Securities (with the successor in each
case being a Person who satisfies the eligibility requirement for Administrative
Trustees or Delaware Trustee, as the case may be, set forth in Sections 8.3 and
8.4).
 
(g)           Upon the appointment of a successor Delaware Trustee, such
successor Delaware Trustee shall file a Certificate of Amendment to the
Certificate of Trust in accordance with Section 3810 of the Delaware Statutory
Trust Act.
 
SECTION 8.12.                                           Acceptance of
Appointment by Successor.
 
(a)           In case of the appointment hereunder of a successor Trustee, each
successor Trustee shall execute and deliver to the Depositor and to the retiring
Trustee an instrument accepting such appointment, and thereupon the resignation
or removal of the retiring Trustee shall become effective and each such
successor Trustee, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts and duties of the retiring Trustee;
but, on request of the Trust or any successor Trustee such retiring Trustee
shall, upon payment of its charges, duly assign, transfer and deliver to such
successor Trustee all Trust Property, all proceeds thereof and money held by
such retiring Trustee hereunder with respect to the Trust Securities and the
Trust.
 
(b)           Upon request of any such successor Trustee, the Trust (or the
retiring Trustee if requested by the Depositor) shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts referred to in the
preceding paragraph.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

(c)           No successor Trustee shall accept its appointment unless at the
time of such acceptance such successor Trustee shall be qualified and eligible
under this Article VIII.
 
SECTION 8.13.                                           Merger, Conversion,
Consolidation or Succession to Business.
 
Any Person into which the Property Trustee or the Delaware Trustee may be merged
or converted or with which it may be consolidated, or any Person resulting from
any merger, conversion or consolidation to which such Trustee shall be a party,
or any Person succeeding to all or substantially all the corporate trust
business of such Trustee, shall be the successor of such Trustee hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, provided, that such Person shall be otherwise
qualified and eligible under this Article VIII.
 
SECTION 8.14.                                           Not Responsible for
Recitals Issuance of Securities and Representations.
 
The recitals contained herein and in the Securities Certificates shall be taken
as the statements of the Trust and the Depositor, and the Trustees do not assume
any responsibility for their correctness.  The Trustees make no representations
as to the title to, or value or condition of, the property of the Trust or any
part thereof, nor as to the validity or sufficiency of this Trust Agreement, the
Notes or the Trust Securities.  The Trustees shall not be accountable for the
use or application by the Depositor of the proceeds of the Notes.  It is
expressly understood and agreed by the parties hereto that insofar as any
document, agreement or certificate is executed on behalf of the Trust by any
Trustee (i) such document, agreement or certificate is executed and delivered by
such Trustee, not in its individual capacity but solely as Trustee under this
Trust Agreement in the exercise of the powers and authority conferred and vested
in it, (ii) each of the representations, undertakings and agreements made on the
part of the Trust is made and intended not as representations, warranties,
covenants, undertakings and agreements by any Trustee in its individual capacity
but is made and intended for the purpose of binding only the Trust and (iii)
under no circumstances shall any Trustee in its individual capacity be
personally liable for the payment of any indebtedness or expenses of the Trust
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Trust under this Trust Agreement
or any other document, agreement or certificate.


 
SECTION 8.15.                                           Property Trustee May
File Proofs of Claim.
 
(a)           In case of any Bankruptcy Event (or event that with the passage of
time would become a Bankruptcy Event) relative to the Trust or any other obligor
upon the Trust Securities or the property of the Trust or of such other obligor
or their creditors, the Property Trustee (irrespective of whether any
Distributions on the Trust Securities shall then be due and payable and
irrespective of whether the Property Trustee shall have made any demand on the
Trust for the payment of any past due Distributions) shall be entitled and
empowered, to the fullest extent permitted by law, by intervention in such
proceeding or otherwise:
 
(i)           to file and prove a claim for the whole amount of any
Distributions owing and unpaid in respect of the Trust Securities and to file
such other papers or documents as
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

may be necessary or advisable in order to have the claims of the Property
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Property Trustee, its agents and counsel) and
of the Holders allowed in such judicial proceeding; and
 
(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Holder to make such payments to the Property Trustee and, in the event the
Property Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Property Trustee first any amount due it for the
reasonable compensation, expenses, disbursements and advances of the Property
Trustee, its agents and counsel, and any other amounts due the Property Trustee.
 
(b)           Nothing herein contained shall be deemed to authorize the Property
Trustee to authorize or consent to or accept or adopt on behalf of any Holder
any plan of reorganization, arrangement, adjustment or compensation affecting
the Trust Securities or the rights of any Holder thereof or to authorize the
Property Trustee to vote in respect of the claim of any Holder in any such
proceeding.
 
SECTION 8.16.                                           Reports to the Property
Trustee.
 
(a)           The Depositor and the Administrative Trustees shall deliver to the
Property Trustee, not later than forty five (45) days after the end of each of
the first three fiscal quarters of the Depositor and not later than ninety (90)
days after the end of each fiscal year of the Trust ending after the date of
this Trust Agreement, an Officers’ Certificate covering the preceding fiscal
year, stating whether or not to the knowledge of the signers thereof the
Depositor and the Trust are in default in the performance or observance of any
of the terms, provisions and conditions of this Trust Agreement (without regard
to any period of grace or requirement of notice provided hereunder) and, if the
Depositor or the Trust shall be in default, specifying all such defaults and the
nature and status thereof of which they have knowledge.
 
(b)           The Depositor shall furnish (i) to the Property Trustee; (ii)
Taberna Capital Management, LLC, 450 Park, 23rd Floor, New York, NY 10022 or
such other address as designated by Taberna Capital Management, LLC); and (iii)
any Owner of the Preferred Securities reasonably identified to the Depositor and
the Trust (which identification may be made either by such Owner or by Taberna
Capital Management, LLC) a duly completed and executed certificate substantively
and substantially in the form attached hereto as Exhibit G, including the
financial statements referenced in such Exhibit, which certificate and financial
statements shall be so furnished by the Depositor not later than forty five (45)
days after the end of each of the first three fiscal quarters of each fiscal
year of the Depositor and not later than ninety (90) days after the end of each
fiscal year of the Depositor.
 
The Property Trustee shall obtain all reports, certificate and information,
which it is entitled to obtain under each of the Operative Documents.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

ARTICLE IX.
 


 
Termination, Liquidation and Merger
 
SECTION 9.1.                                Dissolution Upon Expiration Date.
 
Unless earlier dissolved, the Trust shall automatically dissolve on July 30,
2040 (the “Expiration Date”), and the Trust Property shall be liquidated in
accordance with Section 9.4.
 
SECTION 9.2.                                Early Termination.
 
The first to occur of any of the following events is an “Early Termination
Event”, upon the occurrence of which the Trust shall be dissolved:
 
(a)           the occurrence of a Bankruptcy Event in respect of, or the
dissolution or liquidation of, the Depositor, in its capacity as the Holder of
the Common Securities, unless the Depositor shall have transferred the Common
Securities as provided by Section 5.11, in which case this provision shall refer
instead to any such successor Holder of the Common Securities;
 
(b)           the written direction to the Property Trustee from the Holder of
the Common Securities at any time to dissolve the Trust and, after satisfaction
of any liabilities of the Trust as required by applicable law, to distribute the
Notes to Holders in exchange for the Preferred Securities (which direction is
optional and wholly within the discretion of the Holder of the Common
Securities);
 
(c)           the redemption of all of the Preferred Securities in connection
with the payment at maturity or redemption of all the Notes; and
 
(d)           the entry of an order for dissolution of the Trust by a court of
competent jurisdiction.
 
SECTION 9.3.                                Termination.
 
(a)           The respective obligations and responsibilities of the Trustees
and the Trust shall terminate upon the latest to occur of the following: (a) the
distribution by the Property Trustee to Holders of all amounts required to be
distributed hereunder upon the liquidation of the Trust pursuant to Section 9.4,
or upon the redemption of all of the Trust Securities pursuant to Section 4.2;
(b) the satisfaction of any expenses owed by the Trust; and (c) the discharge of
all administrative duties of the Administrative Trustees, including the
performance of any tax reporting obligations with respect to the Trust or the
Holders.
 
(b)           As soon as practicable thereafter, and after satisfaction of
liabilities to creditors of the Trust as required by applicable law, including
Section 3808 of the Statutory Trust Act, the Delaware Trustee, when notified in
writing of the completion of the winding up of the Trust in accordance with the
Delaware Statutory Trust Act, shall terminate the Trust by filing, at the
expense of the Depositor, a certificate of cancellation with the Secretary of
State of the State of Delaware.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

SECTION 9.4.                                Liquidation.
 
(a)           If an Early Termination Event specified in Section 9.2(a), (b) or
(d) occurs or upon the Expiration Date, the Trust shall be liquidated by the
Property Trustee as expeditiously as the Property Trustee shall determine to be
possible by distributing, after satisfaction of liabilities to creditors of the
Trust as provided by applicable law, to each Holder a Like Amount of Notes,
subject to Section 9.4(d). Notice of liquidation shall be given by the Property
Trustee not less than thirty (30) nor more than sixty (60) days prior to the
Liquidation Date to each Holder of Trust Securities at such Holder’s address
appearing in the Securities Register. All such notices of liquidation shall:
 
(i)           state the Liquidation Date;
 
(ii)           state that from and after the Liquidation Date, the Trust
Securities will no longer be deemed to be Outstanding and (subject to Section
9.4(d)) any Securities Certificates not surrendered for exchange will be deemed
to represent a Like Amount of Notes; and
 
(iii)           provide such information with respect to the mechanics by which
Holders may exchange Securities Certificates for Notes, or if Section 9.4(d)
applies, receive a Liquidation Distribution, as the Property Trustee shall deem
appropriate.
 
(b)           Except where Section 9.2(c) or 9.4(d) applies, in order to effect
the liquidation of the Trust and distribution of the Notes to Holders, the
Property Trustee, either itself acting as exchange agent or through the
appointment of a separate exchange agent, shall establish a record date for such
distribution (which shall not be more than forty five (45) days prior to the
Liquidation Date nor prior to the date on which notice of such liquidation is
given to the Holders) and establish such procedures as it shall deem appropriate
to effect the distribution of Notes in exchange for the Outstanding Securities
Certificates.
 
(c)           Except where Section 9.2(c) or 9.4(d) applies, after the
Liquidation Date, (i) the Trust Securities will no longer be deemed to be
Outstanding, (ii) certificates representing a Like Amount of Notes will be
issued to Holders of Securities Certificates, upon surrender of such
Certificates to the exchange agent for exchange, (iii) the Depositor shall use
its best efforts to have the Notes listed on the New York Stock Exchange or on
such other exchange, interdealer quotation system or self-regulatory
organization on which the Preferred Securities are then listed, if any, (iv)
Securities Certificates not so surrendered for exchange will be deemed to
represent a Like Amount of Notes bearing accrued and unpaid interest in an
amount equal to the accumulated and unpaid Distributions on such Securities
Certificates until such certificates are so surrendered (and until such
certificates are so surrendered, no payments of interest or principal will be
made to Holders of Securities Certificates with respect to such Notes) and (v)
all rights of Holders holding Trust Securities will cease, except the right of
such Holders to receive Notes upon surrender of Securities Certificates.
 
(d)           Notwithstanding the other provisions of this Section 9.4, if
distribution of the Notes in the manner provided herein is determined by the
Property Trustee not to be permitted or practical, the Trust Property shall be
liquidated, and the Trust shall be wound up by the Property
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

Trustee in such manner as the Property Trustee determines.  In such event,
Holders will be entitled to receive out of the assets of the Trust available for
distribution to Holders, after satisfaction of liabilities to creditors of the
Trust as provided by applicable law, an amount equal to the Liquidation Amount
per Trust Security plus accumulated and unpaid Distributions thereon to the date
of payment (such amount being the “Liquidation Distribution”). If, upon any such
winding up the Liquidation Distribution can be paid only in part because the
Trust has insufficient assets available to pay in full the aggregate Liquidation
Distribution, then, subject to the next succeeding sentence, the amounts payable
by the Trust on the Trust Securities shall be paid on a pro rata basis (based
upon Liquidation Amounts). The Holder of the Common Securities will be entitled
to receive Liquidation Distributions upon any such winding up pro rata (based
upon Liquidation Amounts) with Holders of all Trust Securities, except that, if
an Event of Default has occurred and is continuing, the Preferred Securities
shall have a priority over the Common Securities as provided in Section 4.3.
 
SECTION 9.5.                                Mergers, Consolidations,
Amalgamations or Replacements of Trust.
 
The Trust may not merge with or into, consolidate, amalgamate, or be replaced
by, or convey, transfer or lease its properties and assets substantially as an
entirety to, any Person except pursuant to this Article IX. At the request of
the Holders of the Common Securities, without the consent of the Holders of the
Preferred Securities, the Trust may merge with or into, consolidate, amalgamate,
or be replaced by or convey, transfer or lease its properties and assets
substantially as an entirety to a trust organized as such under the laws of any
State; provided, that:
 
(a)            such successor entity either (i) expressly assumes all of the
obligations of the Trust under this Trust Agreement with respect to the
Preferred Securities or (ii) substitutes for the Preferred Securities other
securities having substantially the same terms as the Preferred Securities (such
other Securities, the “Successor Securities”) so long as the Successor
Securities have the same priority as the Preferred Securities with respect to
distributions and payments upon liquidation, redemption and otherwise;
 
(b)            a trustee of such successor entity possessing substantially the
same powers and duties as the Property Trustee is appointed to hold the Notes;
 
(c)           if the Preferred Securities or the Notes are rated, such merger,
consolidation, amalgamation, replacement, conveyance, transfer or lease does not
cause the Preferred Securities or the Notes (including any Successor Securities)
to be downgraded by any nationally recognized statistical rating organization
that then assigns a rating to the Preferred Securities or the Notes;
 
(d)           the Preferred Securities are listed, or any Successor Securities
will be listed upon notice of issuance, on any national securities exchange or
interdealer quotation system on which the Preferred Securities are then listed,
if any;
 
(e)           such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease does not adversely affect the rights, preferences and
privileges of the
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

Holders of the Preferred Securities (including any Successor Securities) in any
material respect;
 
(f)           such successor entity has a purpose substantially identical to
that of the Trust;
 
(g)           prior to such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease, the Depositor has received an Opinion of Counsel
to the effect that (i) such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease does not adversely affect the rights, preferences
and privileges of the Holders of the Preferred Securities (including any
Successor Securities) in any material respect; (ii) following such merger,
consolidation, amalgamation, replacement, conveyance, transfer or lease, neither
the Trust nor such successor entity will be required to register as an
“investment company” under the Investment Company Act and (iii) following such
merger, consolidation, amalgamation, replacement, conveyance, transfer or lease,
the Trust (or the successor entity) will continue to be classified as a grantor
trust for U.S. federal income tax purposes; and
 
(h)           the Depositor or its permitted transferee owns all of the common
securities of such successor entity.
 
Notwithstanding the foregoing, the Trust shall not, except with the consent of
Holders of all of the Preferred Securities, consolidate, amalgamate, merge with
or into, or be replaced by or convey, transfer or lease its properties and
assets substantially as an entirety to any other Person or permit any other
entity to consolidate, amalgamate, merge with or into, or replace, the Trust if
such consolidation, amalgamation, merger, replacement, conveyance, transfer or
lease would cause the Trust or the successor entity to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes or cause the Notes to be treated as other than
indebtedness of the Depositor for United States federal income tax purposes.
 
 
ARTICLE X.
 
 


 
 
Miscellaneous Provisions
 
SECTION 10.1.                                           Limitation of Rights of
Holders.
 
Except as set forth in Section 9.2, the death, bankruptcy, termination,
dissolution or incapacity of any Person having an interest, beneficial or
otherwise, in Trust Securities shall not operate to terminate this Trust
Agreement, nor annul, dissolve or terminate the Trust nor entitle the legal
representatives or heirs of such Person or any Holder for such Person, to claim
an accounting, take any action or bring any proceeding in any court for a
partition or winding up of the arrangements contemplated hereby, nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of
them.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

SECTION 10.2.                                           Agreed Tax Treatment of
Trust and Trust Securities.
 
The parties hereto and, by its acceptance or acquisition of a Trust Security or
a beneficial interest therein, the Holder of, and any Person that acquires a
beneficial interest in, such Trust Security intend and agree to treat the Trust
as a grantor trust for United States federal, state and local tax purposes, and
to treat the Trust Securities (including all payments and proceeds with respect
to such Trust Securities) as undivided beneficial ownership interests in the
Trust Property (and payments and proceeds therefrom, respectively) for United
States federal, state and local tax purposes and to treat the Notes as
indebtedness of the Depositor for United States federal, state and local tax
purposes.  The provisions of this Trust Agreement shall be interpreted to
further this intention and agreement of the parties set forth in this Section
10.2.
 
SECTION 10.3.                                           Amendment.
 
(a)           This Trust Agreement may be amended from time to time by the
Property Trustee, the Administrative Trustees and the Holder of all the Common
Securities, without the consent of any Holder of the Preferred Securities,
(i) to cure any ambiguity, correct or supplement any provision herein that may
be defective or inconsistent with any other provision herein, or to make or
amend any other provisions with respect to matters or questions arising under
this Trust Agreement, which shall not be inconsistent with the other provisions
of this Trust Agreement, (ii) to modify, eliminate or add to any provisions of
this Trust Agreement to such extent as shall be necessary to ensure that the
Trust will neither be taxable as a corporation nor be classified as other than a
grantor trust for United States federal income tax purposes at all times that
any Trust Securities are Outstanding or to ensure that the Notes are treated as
indebtedness of the Depositor for United States federal income tax purposes, or
to ensure that the Trust will not be required to register as an “investment
company” under the Investment Company Act or (iii) to add to the covenants,
restrictions or obligations of the Depositor; provided, that in the case of
clauses (i), (ii) or (iii), such action shall not adversely affect in any
material respect the interests of any Holder.
 
(b)           Except as provided in Section 10.3(c), any provision of this Trust
Agreement may be amended by the Property Trustee, the Administrative Trustees
and the Holder of all of the Common Securities and with (i) the consent of
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
and (ii) receipt by the Trustees of an Opinion of Counsel to the effect that
such amendment or the exercise of any power granted to the Trustees in
accordance with such amendment will not cause the Trust to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes or affect the treatment of the Notes as indebtedness
of the Depositor for United States federal income tax purposes or affect the
Trust’s exemption from status (or from any requirement to register) as an
“investment company” under the Investment Company Act.
 
(c)           Notwithstanding any other provision of this Trust Agreement,
without the consent of each Holder, this Trust Agreement may not be amended to
(i) change the accrual rate, amount, currency or timing of any Distribution on
or the redemption price of the Trust Securities or otherwise adversely affect
the amount of any Distribution or other payment required to be made in respect
of the Trust Securities as of a specified date, (ii) restrict or impair the
right of a Holder to institute suit for the enforcement of any such payment on
or after such date, (iii) reduce the
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

percentage of aggregate Liquidation Amount of Outstanding Preferred Securities,
the consent of whose Holders is required for any such amendment, or the consent
of whose Holders is required for any waiver of compliance with any provision of
this Trust Agreement or of defaults hereunder and their consequences provided
for in this Trust Agreement; (iv) impair or adversely affect the rights and
interests of the Holders in the Trust Property, or permit the creation of any
Lien on any portion of the Trust Property; or (v) modify the definition of
“Outstanding,” this Section 10.3(c), Sections 4.1, 4.2, 4.3, 6.10(e) or Article
IX.
 
(d)           Notwithstanding any other provision of this Trust Agreement, no
Trustee shall enter into or consent to any amendment to this Trust Agreement
that would cause the Trust to be taxable as a corporation or to be classified as
other than a grantor trust for United States federal income tax purposes or that
would cause the Notes to fail or cease to be treated as indebtedness of the
Depositor for United States federal income tax purposes or that would cause the
Trust to fail or cease to qualify for the exemption from status (or from any
requirement to register) as an “investment company” under the Investment Company
Act.
 
(e)           If any amendment to this Trust Agreement is made, the
Administrative Trustees or the Property Trustee shall promptly provide to the
Depositor and the Note Trustee a copy of such amendment.
 
(f)           No Trustee shall be required to enter into any amendment to this
Trust Agreement that affects its own rights, duties or immunities under this
Trust Agreement.  The Trustees shall be entitled to receive an Opinion of
Counsel and an Officers’ Certificate stating that any amendment to this Trust
Agreement is in compliance with this Trust Agreement and all conditions
precedent herein provided for relating to such action have been met.
 
(g)           No amendment or modification to this Trust Agreement that
adversely affects in any material respect the rights, duties, liabilities,
indemnities or immunities of the Delaware Trustee hereunder shall be permitted
without the prior written consent of the Delaware Trustee.
 
SECTION 10.4.                                           Separability.
 
If any provision in this Trust Agreement or in the Securities Certificates shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby, and there shall be deemed substituted for the provision at issue a
valid, legal and enforceable provision as similar as possible to the provision
at issue.
 
SECTION 10.5.                                           Governing Law.
 
THIS TRUST AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF THE HOLDERS, THE
TRUST, THE DEPOSITOR AND THE TRUSTEES WITH RESPECT TO THIS TRUST AGREEMENT AND
THE TRUST SECURITIES SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS CONFLICTS
OF LAWS PROVISIONS.
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

SECTION 10.6.                                           Successors.
 
This Trust Agreement shall be binding upon and shall inure to the benefit of any
successor to the Depositor, the Trust and any Trustee, including any successor
by operation of law. Except in connection with a transaction involving the
Depositor that is permitted under Article VIII of the Indenture and pursuant to
which the assignee agrees in writing to perform the Depositor’s obligations
hereunder, the Depositor shall not assign its obligations hereunder.
 
SECTION 10.7.                                           Headings.
 
The Article and Section headings are for convenience only and shall not affect
the construction of this Trust Agreement
 
SECTION 10.8.                                           Reports, Notices and
Demands.
 
(a)           Any report, notice, demand or other communication that by any
provision of this Trust Agreement is required or permitted to be given or served
to or upon any Holder or the Depositor may be given or served in writing
delivered in person, or by reputable, overnight courier, by telecopy or by
deposit thereof, first-class postage prepaid, in the United States mail,
addressed, (a) in the case of a Holder of Preferred Securities, to such Holder
as such Holder’s name and address may appear on the Securities Register; and
(b) in the case of the Holder of all the Common Securities or the Depositor, to
Bimini Mortgage Management, Inc., 3305 Flamingo Drive, Vero Beach, FL 32963,
Attention:  Jeffrey J. Zimmer, or to such other address as may be specified in a
written notice by the Holder of all the Common Securities or the Depositor, as
the case may be, to the Property Trustee. Such report, notice, demand or other
communication to or upon a Holder or the Depositor shall be deemed to have been
given when received in person, within one (1) Business Day following delivery by
overnight courier, when telecopied with receipt confirmed, or within three (3)
Business Days following delivery by mail, except that if a notice or other
document is refused delivery or cannot be delivered because of a changed address
of which no notice was given, such notice or other document shall be deemed to
have been delivered on the date of such refusal or inability to deliver.
 
(b)           Any notice, demand or other communication that by any provision of
this Trust Agreement is required or permitted to be given or served to or upon
the Property Trustee, the Delaware Trustee, the Administrative Trustees or the
Trust shall be given in writing by deposit thereof, first-class postage prepaid,
in the U.S. mail, personal delivery or facsimile transmission, addressed to such
Person as follows: (i) with respect to the Property Trustee to JPMorgan Chase
Bank, National Association, 600 Travis, 50th Floor, Houston, Texas 77002,
Attention: Worldwide Securities Services—Bimini Capital Trust I,  facsimile no.
(713) 216-2101, (ii) with respect to the Delaware Trustee, to Chase Bank USA,
National Association, c/o JPMorgan Chase Bank, National Association, 500 Stanton
Christiana Road, Building 4 (3rd Floor), Newark, Delaware 19713, Attention:
Worldwide Securities Services— Bimini Capital Trust I, facsimile no. (302)
552-6280; (iii) with respect to the Administrative Trustees, to them at the
address above for notices to the Depositor, marked “Attention: Administrative
Trustees of Bimini Capital Trust I”, and (iv) with respect to the Trust, to its
principal executive office specified in Section 2.2, with a copy to the Property
Trustee. Such notice, demand or other communication to or upon the Trust, the
Property Trustee or the Administrative Trustees shall be deemed to have been
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

sufficiently given or made only upon actual receipt of the writing by the Trust,
the Property Trustee or the Administrative Trustees.
 
SECTION 10.9.                                           Agreement Not to
Petition.
 
Each of the Trustees and the Depositor agree for the benefit of the Holders
that, until at least one year and one day after the Trust has been terminated in
accordance with Article IX, they shall not file, or join in the filing of, a
petition against the Trust under any Bankruptcy Law or otherwise join in the
commencement of any proceeding against the Trust under any Bankruptcy Law. If
the Depositor takes action in violation of this Section 10.9, the Property
Trustee agrees, for the benefit of Holders, that at the expense of the
Depositor, it shall file an answer with the applicable bankruptcy court or
otherwise properly contest the filing of such petition by the Depositor against
the Trust or the commencement of such action and raise the defense that the
Depositor has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as counsel for the
Property Trustee or the Trust may assert.
 
SECTION 10.10.                                           Counterparts.  This
instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
 


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

5093318 04310929
 
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Trust Agreement as of the day and year first above written.
 

 
Bimini Mortgage Management, Inc.,
 
as Depositor
         
By:       ________________________________
 
Name:  Jeffrey J. Zimmer
 
Title:  Chief Executive Officer
       
JPMorgan Chase Bank, National Association, in its individual as Property Trustee
Chase Bank USA, National Association, as Delaware Trustee
       
By:      _________________________________                                                         
By:      _________________________________
Name:
Name:
Title:
Title:
           
________________________________
_______________________________________
    Administrative Trustee
    Administrative Trustee
    Name:  Jeffrey J. Zimmer
    Name:  Robert E. Cauley
           
________________________________
 
    Administrative Trustee
 
    Name:  Amber K. Luedke
         


5093318 04310929
   



 
 

--------------------------------------------------------------------------------

 

   

Exhibit A





CERTIFICATE OF TRUST
 


 
OF
 


 
BIMINI CAPITAL TRUST I
 
This Certificate of Trust of Bimini Capital Trust I  (the “Trust”) is being duly
executed and filed on behalf of the Trust by the undersigned, as trustees, to
form a statutory trust under the Delaware Statutory Trust Act (12 Del. C. §3801
et seq.) (the “Act”).
 
1.           Name.  The name of the statutory trust formed by this Certificate
of Trust is  Bimini Capital Trust I.
 
2.           Delaware Trustee.  The name and business address of the trustee of
the Trust with its principal place of business in the State of Delaware are
Chase Bank USA, National Association c/o JPMorgan Chase Bank, National
Association, 500 Stanton Christiana Road, Building 4 (3rd Floor), Newark,
Delaware 19713, Attention: Worldwide Securities Services.
 
3.           Effective Date.  This Certificate of Trust shall be effective upon
its filing with the Secretary of State of the State of Delaware.
 
IN WITNESS WHEREOF, the undersigned have duly executed this Certificate of Trust
in accordance with Section 3811(a)(1) of the Act.
 

 
Chase Bank USA, National Association, not in its individual capacity, but solely
as Delaware Trustee
     
By:
       
Name:
     
Title:
 




5093318 04310929
A-
 



 
 

--------------------------------------------------------------------------------

 

   

Exhibit B





[FORM OF COMMON SECURITIES CERTIFICATE]
 
THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS
AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EXEMPTION FROM REGISTRATION.  THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT
IN COMPLIANCE WITH APPLICABLE LAW AND SECTION 5.11 OF THE TRUST AGREEMENT
 
Certificate Number
Number of Common Securities
   
C-
     

Certificate Evidencing [Series A/Series B] Common Securities
 


 
of
 


 
Bimini Capital Trust I
 


 
Floating Rate [Series A/Series B] Common Securities
 


 
(liquidation amount $1,000 per Common Security)
 
Bimini Capital Trust I, a statutory trust created under the laws of the State of
Delaware (the “Trust”), hereby certifies that Bimini Mortgage Management, Inc.,
a Maryland corporation (the “Holder”), is the registered owner of [Amount (#)]
[Series A/Series B] common securities of the Trust representing undivided common
beneficial interests in the assets of the Trust and designated the
Bimini Capital Trust I Floating Rate [Series A/Series B] Common Securities
(liquidation amount $1,000 per Common Security) (the “Common Securities”).
Except in accordance with Section 5.11 of the Trust Agreement (as defined
below), the Common Securities are not transferable and, to the fullest extent
permitted by law, any attempted transfer hereof other than in accordance
therewith shall be void. The designations, rights, privileges, restrictions,
preferences and other terms and provisions of the Common Securities are set
forth in, and this certificate and the Common Securities represented hereby are
issued and shall in all respects be subject to the terms and provisions of, the
Second Amended and Restated Trust Agreement of the Trust, dated as of September
26, 2005 as the same may be amended from time to time (the “Trust Agreement”),
among Bimini Mortgage Management, Inc., as Depositor, JPMorgan Chase Bank,
National Association, as Property Trustee, Chase Bank USA, National Association,
as Delaware Trustee, the Administrative Trustees named therein and the Holders,
from time to time, of the Trust Securities. The Trust will furnish a copy of the
Trust Agreement to the Holder without charge upon written request to the Trust
at its principal place of business or registered office.
 

5093318 04310929
B-
 



 
 

--------------------------------------------------------------------------------

 

Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.
 
This Common Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
Terms used but not defined herein have the meanings set forth in the Trust
Agreement.
 
In Witness Whereof, one of the Administrative Trustees of the Trust has executed
on behalf of the Trust this certificate this __  day of _______________, 200__.
 

     
Bimini Capital Trust I
     
By:
       
Name:  Jeffrey J. Zimmer
     
Administrative Trustee
 




5093318 04310929
B-
 



 
 

--------------------------------------------------------------------------------

 

   

Exhibit C





[FORM OF PREFERRED SECURITIES CERTIFICATE]
 
“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC.  THIS PREFERRED SECURITY IS EXCHANGEABLE FOR PREFERRED
SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER
OF THIS PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS
A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER
NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.
 
UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO BIMINI CAPITAL TRUST I OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED IN THE NAME
OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]
 
THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH PREFERRED SECURITIES OR ANY INTEREST
THEREIN MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF ANY
PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE PREFERRED
SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.
 
THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE TRUST
OR (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
PURCHASER” (AS DEFINED IN SECTION 2(a)(51) OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED, AND (B) THE HOLDER WILL NOTIFY ANY PURCHASER OF ANY PREFERRED
SECURITIES FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.
 
THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN
 

5093318 04310929
C-
 



 
 

--------------------------------------------------------------------------------

 

$100,000. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF
PREFERRED SECURITIES, OR ANY INTEREST THEREIN,  IN A BLOCK HAVING AN AGGREGATE
LIQUIDATION AMOUNT OF LESS THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS
THEREOF SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER. TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED
NOT TO BE THE HOLDER OF SUCH PREFERRED SECURITIES FOR ANY PURPOSE, INCLUDING,
BUT NOT LIMITED TO, THE RECEIPT OF PRINCIPAL OF OR INTEREST ON SUCH PREFERRED
SECURITIES, OR ANY INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE
DEEMED TO HAVE NO INTEREST WHATSOEVER IN SUCH PREFERRED SECURITIES.
 
THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN,  BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS PREFERRED SECURITY
OR ANY INTEREST THEREIN. ANY PURCHASER OR HOLDER OF THE PREFERRED SECURITIES OR
ANY INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND
HOLDING THEREOF THAT IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE.
 
Certificate Number
 
P-
Aggregate Liquidation Amount
 Preferred Securities
$_________________
 



 


 
_______________
 


 
Certificate Evidencing [Series A/Series B] Preferred Securities
 


 
of
 


 
Bimini Capital Trust I
 


 
Floating Rate [Series A/Series B] Preferred Securities
 
(liquidation amount $1,000 per Preferred Security)
 
Bimini Capital Trust I, a statutory trust created under the laws of the State of
Delaware (the “Trust”), hereby certifies that _____________, a _________ (the
“Holder”) is the registered owner of [Amount (#)] [Series A/Series B] Preferred
Securities [if the Preferred Security is a Global Security, then insert – or
such other number of Preferred Securities represented hereby as may be set forth
in the records of the Securities Registrar hereinafter referred to in accordance
with the Trust Agreement (as defined below)] of the Trust representing an
undivided preferred beneficial interest in the assets of the Trust and
designated the Bimini Capital Trust I Floating Rate [Series A/Series B]
Preferred Securities, (liquidation amount $1,000 per Preferred Security) (the
“Preferred Securities”). Subject to the terms of the Trust Agreement (as defined
below), the Preferred Securities are transferable on the books and records of
the Trust, in person or by a duly authorized attorney, upon surrender of this
certificate duly endorsed and in proper form for transfer as provided in
Section 5.7 of the Trust Agreement (as defined below). The designations, rights,
privileges, restrictions, preferences and other terms and provisions of the
Preferred Securities are set forth in, and this certificate and the Preferred
Securities represented hereby are issued and shall in all respects be subject to
the terms and provisions of, the Second Amended and Restated Trust Agreement of
the Trust, dated as of September 26, 2005, as the same may be amended from time
to time (the “Trust Agreement”), among Bimini Mortgage Management, Inc., as
Depositor, JPMorgan Chase Bank, National Association, as Property Trustee, Chase
Bank USA, National Association, as Delaware Trustee, the Administrative Trustees
named therein and the Holders, from time to time, of the Trust Securities.  The
Trust will furnish a copy of the Trust Agreement to the Holder without charge
upon written request to the Property Trustee at its Corporate Trust Office.
 
Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.
 

5093318 04310929
C-
 



 
 

--------------------------------------------------------------------------------

 

This Preferred Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
All capitalized terms used but not defined in this Preferred Securities
Certificate are used with the meanings specified in the Trust Agreement,
including the Schedules and Exhibits thereto.
 
In Witness Whereof, one of the Administrative Trustees of the Trust has executed
on behalf of the Trust this certificate this __ day of __________, 2005.
 
Bimini Capital Trust I


By:                                                                         
        Name:  Jeffrey J. Zimmer
        Administrative Trustee


This is one of the Preferred Securities referred to in the within-mentioned
Trust Agreement.
 
Dated:
JPMorgan Chase Bank, National Association, not in its individual capacity, but
solely as Property Trustee
 
By:           ____________________________
Authorized signatory

5093318 04310929
C-
 



 
 

--------------------------------------------------------------------------------

 

[FORM OF REVERSE OF SECURITY]
 
The Trust promises to pay Distributions from May 17, 2005, or from the most
recent date on and to which Distributions have been paid or duly provided for,
quarterly in arrears on [for Series A Preferred Securities, March 30, June 30,
September 30 and December 30/ for Series B Preferred Securities, January 30,
April 30, July 30 and October 30] of each year, at a fixed rate equal to 7.61%
per annum through the Interest Payment Date on [in the case of Series A
Securities, March 30, 2010/in the case of Series B Securities, April 30, 2010]
and thereafter at a variable rate equal to LIBOR plus 3.30% per annum of the
Liquidation Amount of the Preferred Securities represented by this Preferred
Securities Certificate, together with any Additional Interest Amounts, in
respect to such period.
 
Distributions on the Trust Securities shall be made by the Paying Agent from the
Payment Account and shall be payable on each Distribution Date only to the
extent that the Trust has funds then on hand and available in the Payment
Account for the payment of such Distributions.
 
Distributions on the Securities must be paid on the dates payable to the extent
that the Trust has funds available for the payment of such Distributions in the
Payment Account of the Trust.  The Trust’s funds available for Distribution to
the Holders of the Preferred Securities will be limited to payments received
from the Depositor.
 
During any Event of Default, the Depositor shall not (i) declare or pay any
dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of the Depositor’s capital stock or
(ii) make any payment of principal of or any interest or premium, if any, on or
repay, repurchase or redeem any debt securities of the Depositor that rank pari
passu in all respects with or junior in interest to the Notes (other than (a)
repurchases, redemptions or other acquisitions of shares of capital stock of the
Depositor in connection with (1) any employment contract, benefit plan or other
similar arrangement with or for the benefit of any one or more employees,
officers, directors or consultants, (2) a dividend reinvestment or stockholder
stock purchase plan or (3) the issuance of capital stock of the Depositor (or
securities convertible into or exercisable for such capital stock) as
consideration in an acquisition transaction entered into prior to the applicable
Event of Default, (b) as a result of an exchange or conversion of any class or
series of the Depositor’s capital stock (or any capital stock of a Subsidiary
(as defined in the Indenture) of the Depositor) for any class or series of the
Depositor’s capital stock or of any class or series of the Depositor’s
indebtedness for any class or series of the Depositor’s capital stock, (c) the
purchase of fractional interests in shares of the Depositor’s capital stock
pursuant to the conversion or exchange provisions of such capital stock or the
security being converted or exchanged, (d) any declaration of a dividend in
connection with any Rights Plan (as defined in the Indenture), the issuance of
rights, stock or other property under any Rights Plan, or the redemption or
repurchase of rights pursuant thereto or (e) any dividend in the form of stock,
warrants, options or other rights where the dividend stock or the stock issuable
upon exercise of such warrants, options or other rights is the same stock as
that on which the dividend is being paid or ranks pari passu with or junior to
such stock).
 
On each Note Redemption Date, on the stated maturity (or any date of principal
repayment upon early maturity) of the Notes and on each other date on (or in
respect of) which
 

5093318 04310929
C-
 



 
 

--------------------------------------------------------------------------------

 

any principal on the Notes is repaid, the Trust will be required to redeem a
Like Amount of Trust Securities of a corresponding Series at the Redemption
Price.  Under the Indenture, the Notes may be redeemed by the Depositor on any
Interest Payment Date, at the Depositor’s option, on or after [in the case of
Series A Notes, March 30, 2010/in the case of Series B Notes, April 30, 2010] in
whole or in part from time to time at the Optional Note Redemption Price of the
principal amount thereof or the redeemed portion thereof, as applicable,
together, in the case of any such redemption, with accrued interest, including
any Additional Interest, to but excluding the date fixed for redemption.  The
Notes may also be redeemed by the Depositor, at its option, at any time, in
whole but not in part, upon the occurrence of an Investment Company Event or a
Tax Event at the Special Note Redemption Price; provided, that such Investment
Company Event or a Tax Event is continuing on the Redemption Date.
 
The Trust Securities redeemed on each Redemption Date shall be redeemed at the
Redemption Price with the proceeds from the contemporaneous redemption or
payment at maturity of Notes. Redemptions of the Trust Securities (or portion
thereof) shall be made and the Redemption Price shall be payable on each
Redemption Date only to the extent that the Trust has funds then on hand and
available in the Payment Account for the payment of such Redemption Price.
 
Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Security Register.  If any Preferred Securities are held by a Depositary,
such Distributions shall be made to the Depositary in immediately available
funds.
 
The indebtedness evidenced by the Notes is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Debt (as defined in the Indenture), and this Security is
issued subject to the provisions of the Indenture with respect thereto.
 

5093318 04310929
C-
 



 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
For Value Received, the undersigned assigns and transfers this Preferred
Securities Certificate to:
 

 
(Insert assignee’s social security or tax identification number)
 
(Insert address and zip code of assignee)
 
and irrevocably appoints
 

agent to transfer this Preferred Securities Certificate on the books of the
Trust. The agent may substitute another to act for him or her.
 
Date:  _______________________
 
Signature:
     
(Sign exactly as your name appears on the other side of this Preferred
Securities Certificate)
       

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.
 



5093318 04310929
C-
 



 
 

--------------------------------------------------------------------------------

 

   

Exhibit D





Junior Subordinated Indenture









5093318 04310929
D-
 



 
 

--------------------------------------------------------------------------------

 

   

Exhibit E





Form of Transferee Certificate
to be Executed by Transferees




 
__________, [     ]
 
JPMorgan Chase Bank, National Association
 
600 Travis, 50th Floor
 
Houston, Texas 77002
 
Attention:  Worldwide Securities Services
 


Bimini Mortgage Management, Inc.
Bimini Capital Trust I
3305 Flamingo Drive
Vero Beach, FL 32963


 
Re:
Purchase of $____________ stated liquidation amount of Floating Rate Preferred
Securities (the “Preferred Securities”) of Bimini Capital Trust I

 
Ladies and Gentlemen:
 
In connection with our purchase of the Preferred Securities we confirm that:
 
1.           We understand that the Floating Rate Preferred Securities (the
“Preferred Securities”) of Bimini Capital Trust I (the “Trust”) of Bimini
Mortgage Management, Inc. (the “Company”) executed in connection therewith) and
the Floating Rate Junior Subordinated Notes due 2035 of the Company (the
“Subordinated Notes”) (the entire amount of the Trust’s outstanding Preferred
Securities and the Subordinated Notes together being referred to herein as the
“Offered Securities”), have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), and may not be offered or sold except
as permitted in the following sentence. We agree on our own behalf and on behalf
of any investor account for which we are purchasing the Offered Securities that,
if we decide to offer, sell or otherwise transfer any such Offered Securities,
(i) such offer, sale or transfer will be made only (a) to the Trust, (b) to a
person we reasonably believe is a “qualified purchaser” (a “QP”) (as defined in
section 2(a)(51) of the Investment Company Act of 1940, as amended). We
understand that the certificates for any Offered Security that we receive will
bear a legend substantially to the effect of the foregoing.
 
2.           We are a “qualified purchaser” within the meaning of section
2(a)(51) of the Investment Company Act of 1940, as amended, and are purchasing
for our own account or for the account of such a “qualified purchaser,” and we
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Offered
Securities, and we and any account for which we are acting are each able to bear
the economic risks of our or its investment.
 

5093318 04310929
E-
 



 
 

--------------------------------------------------------------------------------

 

3.           We are acquiring the Offered Securities purchased by us for our own
account (or for one or more accounts as to each of which we exercise sole
investment discretion and have authority to make, and do make, the statements
contained in this letter) and not with a view to any distribution of the Offered
Securities, subject, nevertheless, to the understanding that the disposition of
our property will at all times be and remain within our control.
 
4.           In the event that we purchase any Preferred Securities or any
Subordinated Notes, we will acquire such Preferred Securities having an
aggregate stated liquidation amount of not less than $100,000 or such
Subordinated Notes having an aggregate principal amount not less than $100,000,
for our own account and for each separate account for which we are acting.
 
5.           We acknowledge that we are not a fiduciary of (i) an employee
benefit, individual retirement account or other plan or arrangement subject to
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”) (each a “Plan”); or (ii) an entity whose underlying assets include “plan
assets” by reason of any Plan’s investment in the entity, and are not purchasing
any of the Offered Securities on behalf of or with “plan assets” by reason of
any Plan’s investment in the entity.
 
6.           We acknowledge that the Trust and the Company and others will rely
upon the truth and accuracy of the foregoing acknowledgments, representations,
warranties and agreements and agree that if any of the acknowledgments,
representations, warranties and agreements deemed to have been made by our
purchase of any of the Offered Securities are no longer accurate, we shall
promptly notify the Company.  If we are acquiring any Offered Securities as a
fiduciary or agent for one or more investor accounts, we represent that we have
sole discretion with respect to each such investor account and that we have full
power to make the foregoing acknowledgments, representations and agreement on
behalf of each such investor account.
 




(Name of Purchaser)


By:                                                                
Date:


 
Upon transfer, the Preferred Securities (having a stated liquidation amount of
$_____________) would be registered in the name of the new beneficial owner as
follows.
 
Name:
 
Address:                                                                           
 
Taxpayer ID Number:                                                      
 

5093318 04310929
E-
 



 
 

--------------------------------------------------------------------------------

 

   

Exhibit F





Officer’s Financial Certificate
 
The undersigned, the [Chairman/Vice Chairman/Chief Executive
Officer/President/Vice President/Chief Financial Officer/Treasurer/Assistant
Treasurer], hereby certifies pursuant to Section 8.16(b) of the Second Amended
and Restated Trust Agreement, dated as of September [__], 2005 (the “Trust
Agreement”), among Bimini Mortgage Management, Inc. (the “Company”), JPMorgan
Chase Bank, National Association, as property trustee, Chase Bank USA, National
Association, as Delaware trustee, and the administrative trustees named therein,
that, as of [date], [20__], the Company had the following ratios and balances:
 
As of [Quarterly/Annual Financial Date], 20__



   
Senior secured indebtedness for borrowed money (“Debt”)
$_____
Senior unsecured Debt
$_____
Subordinated Debt
$_____
Total Debt
$ _____
Ratio of (x) senior secured and unsecured Debt to (y) total Debt
  _____%



* A table describing the officer’s financial certificate calculation procedures
is provided on page 3
 
[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended _______, 20___].]
 
[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter ended [date], 20__.]
 
The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[quarter] [annual] period ended [date], 20__, and such financial statements have
been prepared in accordance with GAAP consistently applied throughout the period
involved (expect as otherwise noted therein).
 
IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this _____ day of _____________, 20__.
 

5093318 04310929
F-
 



 
 

--------------------------------------------------------------------------------

 

BIMINI MORTGAGE MANAGEMENT, INC.
 




By:                                                                         
Name:                                                                         


Bimini Mortgage Management, Inc.
3305 Flamingo Drive
Vero Beach, FL 32963
772-231-1400

5093318 04310929
F-
 



 
 

--------------------------------------------------------------------------------

 
Schedule A

DETERMINATION OF LIBOR
With respect to the Trust Securities, the London interbank offered rate
(“LIBOR”) shall be determined by the Calculation Agent in accordance with the
following provisions (in each case rounded to the nearest .000001%):
 
(1)           On the second LIBOR Business Day (as defined below) prior to a
Distribution Date (except with respect to the first Distribution Period, such
date shall be May 13, 2005) (each such day, a “LIBOR Determination Date”), LIBOR
for any given security shall for the following Distribution Period equal the
rate, as obtained by the Calculation Agent from Bloomberg Financial Markets
Commodities News, for three-month Eurodollar deposits that appears on Dow Jones
Telerate Page 3750 (as defined in the International Swaps and Derivatives
Association, Inc. 2000 Interest Rate and Currency Exchange Definitions), or such
other page as may replace such Page 3750, as of 11:00 a.m. (London time) on such
LIBOR Determination Date.
 
(2)           If, on any LIBOR Determination Date, such rate does not appear on
Dow Jones Telerate Page 3750 or such other page as may replace such Page 3750,
the Calculation Agent shall determine the arithmetic mean of the offered
quotations of the Reference Banks (as defined below) to leading banks in the
London interbank market for three-month Eurodollar deposits in an amount
determined by the Calculation Agent by reference to requests for quotations as
of approximately 11:00 a.m. (London time) on the LIBOR Determination Date made
by the Calculation Agent to the Reference Banks.  If, on any LIBOR Determination
Date, at least two of the Reference Banks provide such quotations, LIBOR shall
equal such arithmetic mean of such quotations.  If, on any LIBOR Determination
Date, only one or none of the Reference Banks provide such quotations, LIBOR
shall be deemed to be the arithmetic mean of the offered quotations that leading
banks in the City of New York selected by the Calculation Agent are quoting on
the relevant LIBOR Determination Date for three-month Eurodollar deposits in an
amount determined by the Calculation Agent by reference to the principal London
offices of leading banks in the London interbank market; provided, that if the
Calculation Agent is required but is unable to determine a rate in accordance
with at least one of the procedures provided above, LIBOR shall be LIBOR as
determined on the previous LIBOR Determination Date.
 
(3)           As used herein: “Reference Banks” means four major banks in the
London interbank market selected by the Calculation Agent; and “LIBOR Business
Day” means a day on which commercial banks are open for business (including
dealings in foreign exchange and foreign currency deposits) in London.
 





